Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 1 of 33




                      Exhibit PP
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 2 of 33

                                          SASHA GONG 11/26/2019

                                                 Page 1                                                              Page 3
  1         THE UNITED STATES DISTRICT COURT               1                      CONTENTS
           FOR THE SOUTHERN DISTRICT OF NEW YORK           2                                                  Page
  2
  3
                                                           3      Stipulations ...............................   4
      EASTERN PROFIT               )
      CORPORATION LIMITED,           )                     4      Direct Examination by Mr. Greim ............     7
  4                   )                                    5      Cross-examination by Ms. Cline ............. 171
          Plaintiff/      )                                6      Reporter's Certificate ..................... 221
  5       Counterclaim Defendant,)                         7
                      )                                    8
  6   vs.               ) NO. 18-cv-2185(JGK)
                      )                                    9                       ******
  7                   )                                   10
      STRATEGIC VISION US, LLC, )                         11                INDEX OF EXHIBITS
  8                   )                                   12                                  Page
          Defendant/        )                             13      Exhibit Number 1 (Subpoena) ................          7
  9       Counterclaim Plaintiff,)
 10                                                       14
 11                                                                                ******
 12                                                       15
 13        VIDEOTAPED DEPOSITION OF SASHA GONG                                 (Exhibit was retained)
 14           TAKEN ON BEHALF OF THE                      16
 15         DEFENDANT/COUNTERCLAIM PLAINTIFF
                                                          17
 16            IN WASHINGTON, DC
 17            ON NOVEMBER 26, 2019                       18
 18                                                       19
 19        REPORTED BY: JANA C. HAZELBAKER, CSR           20
 20                                                       21
 21                                                       22
 22
 23                                                       23
 24                                                       24
 25                                                       25

                                                Page 2                                                               Page 4
  1             APPEARANCES                                1            STIPULATIONS
  2                                                        2         IT IS HEREBY STIPULATED AND AGREED by and
  3                                                        3   among the attorneys for the respective parties hereto
  4    For the Plaintiff/      Joanna J. Cline
       Counterclaim Defendant: Pepper, Hamilton, LLP       4   that the videotaped deposition of SASHA GONG, may be
  5                       1313 North Market Street         5   taken on behalf of the DEFENDANT/COUNTERCLAIM
                          Suite 5100                       6   PLAINTIFF, on NOVEMBER 26, 2019, in WASHINGTON, DC,
  6                       Wilmington, DE 19899
                                                           7   by Jana C. Hazelbaker, Certified Shorthand Reporter
                          (302)777-6542
  7                       clinej@pepperlaw.com             8   within and for the State of Oklahoma, pursuant to
  8                                                        9   Subpoena.
  9    For the Defendant/      Edward D Greim             10         IT IS FURTHER STIPULATED AND AGREED by and
       Counterclaim Plaintiff: Graves, Garrett, LLC
 10                   1100 Main Street                    11   among the attorneys for the respective parties hereto
                      Suite 2700                          12   that all objections, except as to the form of the
 11                   Kansas City, MO 64105               13   question, are reserved until the time of trial, at
                      (816)256-3181
                                                          14   which time they may be made with the same force and
 12                   edgreim@gravesgarrett.com
 13                                                       15   effect as if made at the time of the taking of this
 14    Videographer:         Steven Jones                 16   deposition.
 15                                                       17                 ******
 16    Also Present:       French Wallop
                       Michael Waller                     18
 17                                                       19
 18                                                       20
 19                                                       21
 20
 21                                                       22
 22                                                       23
 23                                                       24
 24
 25                                                       25



                                                                                                        1 (Pages 1 to 4)
                                      ALARIS LITIGATION SERVICES
www.alaris.us                            Phone: 1.800.280.3376                                      Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 3 of 33

                                                      SASHA GONG 11/26/2019

                                                            Page 9                                                            Page 11
  1       Q Very -- very well. And, also, if you don't                1      Q     Now, let me -- let me stop you for a second
  2   understand one of my questions, I would like you to             2   here. So you were arrested in 1977, but released in
  3   please let me know that.                                        3   1978?
  4           Will you do that?                                       4      A    Yes.
  5       A Of course I will do that.                                 5      Q     Okay. And then -- so then what happened
  6       Q Very good.                                                6   after you were released?
  7       A Never answer questions which I don't                      7      A    The release -- for a few months I was still
  8   understand.                                                     8   under government official surveillance, so they have
  9       Q Okay. Well, with that background, let's --                9   two people -- you know, every day I go to work the
 10   let's jump into this.                                          10   two people would sit next to me and work with me, but
 11           Now, Ms. Gong, I understand that you were              11   I have to report, say, "I'm going to the bathroom."
 12   born in China and emigrated to the United States at            12           "You're going to the bathroom."
 13   some point; is that right?                                     13           And "I'm going home."
 14       A Yes. I was born in 1956 in China, and I                  14           "You're going home."
 15   came to study in the United States of America in               15           Watching when you get home -- and my mother
 16   1987. Later I got my citizenship, in 2001.                     16   actually helped them to report down everywhere you
 17       Q Okay. Could you just tell me about your --               17   went, I got home and stuff like that. That's
 18   just generally, about your life in China before you            18   official surveillance.
 19   came here to study in 1987?                                    19      Q     So how long did that persist?
 20       A That's a couple books. I only wrote one on               20      A    For -- for, like, yeah, another 11 months
 21   this. Several -- well, I came here -- I was born in            21   or something until -- until the end -- no, not --
 22   China in family of intellectuals.                              22   nine -- nine months, until the end of 2000- -- well,
 23           And in 1965, my family was accused of being            23   no, '7- -- gosh, 1978. The end -- the last day of
 24   counterrevolutionary and we were sent to countryside.          24   1978.
 25   So my education stop, but -- at third grade. And I             25           That was when Mr. Xi Zhongxun -- last


                                                          Page 10                                                             Page 12
  1   work in countryside for a few years, and later I was            1   name Xi, X-i, first name Z-h-o-n-g-x-u-n -- he was
  2   assigned to work in a factory, so I was a mechanic              2   in -- in China, he was persecuted by Mao, a Chinese
  3   and a factory worker for seven years.                           3   official -- sorry about that -- and he was -- he was
  4          In 1974, before my 18th birthday, I got                  4   jailed for 16 years.
  5   involved -- you know, after reading books and reading           5           At that time, he was assigned to work as
  6   articles, I got involved in the underground protest             6   the number one, the party's secretary in my province,
  7   movement, which was a nationally famous case, very              7   Guangdong Province. Guangdong spelled like
  8   famous case. And we got persecuted, gradually                   8   G-u-a-n-g-d-o-n-g. So he released my entire group.
  9   everybody got arrested and put in jail, detention,              9           By the way, it's very important to notice
 10   interment, whatever you call it.                               10   that Mr. Xi Zhongxun was the father of
 11          I was detained a couple of times, and then              11   Mr. Xi Jinping, who is China's president now.
 12   later in early 1977, I don't remember the date, I was          12       Q Okay. Okay. Well, tell me, at -- so
 13   arrested and I stay in jail for 11 months, almost a            13   after -- after your probation ended, what happened
 14   year. I -- a few days short for a year.                        14   next?
 15          And I was lucky at that time because, you               15       A I -- I was given back the full right of
 16   know, my -- the allegation was I wrote so much                 16   the -- of a Chinese citizen. So Mr. Xi actually
 17   criticizing the Communist Party, I participate in              17   asked me, "What do you want to do?"
 18   underground movement. The accusation was we tried to           18           I said, "My intention is to go to college."
 19   overthrown the government, which was not accurate.             19   And college were closed by Mao for 12 years. It was
 20   I -- I'm -- I just -- we just criticize them.                  20   re-opened and -- in 1978. And 1970- -- so everybody,
 21          So what happened is that Mao died in '76                21   you know, grad- -- high school graduate for 12 years
 22   and the things change dramatically in late '77. I              22   jumping to taking the college exam.
 23   was released in 1978, but still put under                      23           And I took the college exam in 1979, the
 24   surveillance and -- to go back to work in the                  24   first time, and I was very lucky, even only with
 25   factory.                                                       25   three years of education before. I got the first



                                                                                                            3 (Pages 9 to 12)
                                                ALARIS LITIGATION SERVICES
www.alaris.us                                      Phone: 1.800.280.3376                                    Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 4 of 33

                                                 SASHA GONG 11/26/2019

                                                           Page 13                                                   Page 15
  1   among my province, 200,000 people. I was told I was             1      A Oh, yes.
  2   ranked among top ten -- I mean, ten people in China.            2      Q Okay.
  3   That top ten people don't mean ten/ten because a lot            3      A Very much. And I think the entire Chinese
  4   of people got the same scores, but it was a great               4   dissident movement can testify for me. In fact,
  5   honor. And then I went to Peking University, the                5   before I went to Peking U, my group, who was just
  6   best one in China. That one -- I was very happy.                6   exonerated, made the connection with the major
  7      Q     Okay. When did you graduate from Peking                7   dissident group in Beijing.
  8   University?                                                     8          And the head of that one has died. One is
  9      A    I graduated from Peking University in 1983,             9   in New York. I just int- -- gave him a long
 10   and then I went to the graduate program. I                     10   interview. Anyway, he was the first person -- that
 11   studied -- I studied 20 -- I studied British Empire            11   protest underground group was the first person I met
 12   and the British Empire Triangle Trade and the history          12   in Beijing. I jump in immediately.
 13   of British Empire and wrote a lot of articles on               13          Everybody in Beijing at times who has spent
 14   that.                                                          14   time in jail, who was under -- who was in underground
 15           So I graduated in 1986 from Peking                     15   movement, everybody knows me. I was extremely
 16   University with a master's degree, and I -- at that            16   active.
 17   time, for very -- Americans with -- looks like very a          17      Q Okay. Let me ask you, after you came to
 18   very silly reason why you would go abroad, because we          18   the United States, I think you testified you came in
 19   have a severe housing shortage.                                19   19 --
 20           My husband and I got married for three                 20      A '87.
 21   years and we have no place to go, no place to live.            21      Q -- '87. Okay. After you came to the
 22   So we said how about try America?                              22   United States, did you sever your ties with the
 23           So we go -- we both applied to American                23   protest movement in China?
 24   schools. He was re- -- he was accepted by Harvard in           24      A No. No. I -- I have been there for 45
 25   1986. I was accepted by Harvard in 1988. Both of us            25   years. I'm -- you know, I'm one -- I'm one of the --


                                                           Page 14                                                   Page 16
  1   were accepted in Ph.D. programs, but I came to                  1   the most senior, in a way, dissident in China because
  2   Harvard as a -- as a visiting scholar the year                  2   this year is my 45th year in the dissident movement.
  3   before.                                                         3          And I wrote articles, and I even ask all
  4      Q      All right. Let me -- let's continue with              4   the Tiananmen leader, and ask why so many people --
  5   the questioning. So let me -- let me ask you, during            5   after they left the state, they ended up in Boston.
  6   the time that you were in university and the graduate           6   That was because of me.
  7   program, were you performing any kind of function or            7          I helped everybody and I, you know, helped
  8   role for the government in China?                               8   them full-heartedly, long record, never interrupted
  9      A     The Chinese government?                                9   by anything.
 10      Q      Right.                                               10       Q Is there such a thing as a Chinese
 11      A     No.                                                   11   dissident movement in the United States?
 12      Q      Okay.                                                12       A Yes.
 13      A     Not only that, I'm a very rare one because            13          MS. CLINE: Objection to form.
 14   usually, you know, in China when you reach nine years          14          THE WITNESS: Oh, sorry. You -- your
 15   old you become a Young Pioneer, and then later it --           15   objection?
 16   into the young -- Young Communist Youth Lead and               16          There is a movement.
 17   something in Communist Party.                                  17          MS. CLINE: I'm just objecting to the form
 18           I was never in because when I was nine, my             18   of his question. You can go ahead and answer it.
 19   family was kicked out. So, luckily, I was always the           19       Q (By Mr. Greim) You -- you can go ahead.
 20   target of the government, never part of the                    20   You can complete your answer.
 21   government.                                                    21       A Yes, of course, I am part of it, and their
 22      Q      Okay. Well, let me ask you the other                 22   organizations. You know, these people may have,
 23   question then. During your time at Peking University           23   well, difficulties in learning English or making a
 24   and in graduate school, did you -- were you part of            24   living. I considered myself very lucky, but we never
 25   any sort of protest movement?                                  25   stopped fighting dictatorship.



                                                                                                       4 (Pages 13 to 16)
                                            ALARIS LITIGATION SERVICES
www.alaris.us                                  Phone: 1.800.280.3376                                   Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 5 of 33

                                                  SASHA GONG 11/26/2019

                                                         Page 17                                                          Page 19
  1           We think it's our duty. That's my life and            1   I was using a cookbook form. It's called a cultural
  2   that -- that will be my life in the future, to fight          2   revolution cookbook. I was using the cookbook form
  3   dictatorship. That's what I have done. That's what            3   to tell people the -- the persecution, the stories
  4   I paid the price for. And that's what I will do.              4   of -- the ridiculous of the revolution, the Mao
  5       Q Okay. And, of course, you're in the U.S.                5   revolution.
  6   and not in China, so I guess my question is, how --           6      Q    Now, Ms. Gong, here's what we're going to
  7   when you say you're "fighting dictatorship," what             7   do. Thank -- thank you very much for your testimony
  8   concrete activities are you doing in the U.S. to              8   here, but we're going to try to make sure we have
  9   fight a dictatorship?                                         9   more of a question/answer for me. Okay?
 10       A By training, I'm a writer. I write and I               10          So I -- we're laying some background right
 11   disseminate information back to China. Whenever it           11   now, but I'm going to try to be -- I want you to try
 12   is possible, I would publish in Chinese media.               12   to focus and answer just the question that I ask as
 13   Whenever -- I publish several books there.                   13   we get into some more specific questions. Okay?
 14           And, of course, the Chinese government               14      A   Okay.
 15   would not allow me to say anything about -- to               15      Q    And then that way, it'll give opposing
 16   criticize them. So I wrote a lot -- plenty about             16   counsel a chance to object to it and -- and it'll
 17   America democracy, about how we -- how our people            17   just make the record clearer. Okay?
 18   work in democracy.                                           18      A   All right.
 19           Like, if you want example, 2009, I                   19      Q    Okay. Very good. So, now, after you --
 20   participated in the election -- well, a local                20   I -- I take it you got a degree from Harvard, right?
 21   election. I ran for the Virginia House of Delegates.         21      A   Yes. I got a Ph.D. in sociology in 2000 --
 22   And so I spent a year running for that and writing           22   no, sorry, 1995. But I don't prefer to be called
 23   this book.                                                   23   "Doctor" because it sounds ridiculous.
 24           The book entitled "Living Democracy," it's           24      Q    Okay. Well, what did you do after you got
 25   a bestseller in China. And the Chinese use that              25   your -- your doctorate?


                                                         Page 18                                                      Page 20
  1   as -- a lot of Chinese, small groups and the                  1        A I ex- -- went to teach at UCLA for a couple
  2   students, they use that as a textbook of how to build         2   of years, and then I left the job and came to get a
  3   their future democracy.                                       3   job at Radio Free Asia to direct the Cantonese
  4      Q     Okay. Now, you've mentioned books a couple           4   service because I think I -- my personality is more
  5   of times. So you -- I take it you've written at               5   media person.
  6   least a few books?                                            6           And after that, I went to work for AFL-CIO
  7      A   Lots.                                                  7   as their China hand, and that also as a former labor
  8      Q     Okay. Well, how -- how many books have               8   activist then. Yeah, I learned a lot.
  9   you -- have you written?                                      9           And after that, in 2011, I took a job at
 10      A   I think -- well, in Chinese, I -- I think             10   Voice of America as the director of the Chinese
 11   altogether 11, but I -- well, unfortunately, the             11   branch.
 12   English books are here, the Chinese books only               12        Q What were your duties as director of the
 13   publish three. And the manuscript, even including            13   Chinese branch at Voice of America?
 14   one about 2016 election, it's in printing and the            14        A I -- I have to take the job. It's like
 15   Chinese government ban it. So they ban most of my            15   a -- the mother of the branch, 100 people, and I --
 16   books.                                                       16   I -- I was the first Chinese/Asian and woman
 17      Q     Okay. Is it possible for someone here               17   direct- -- before -- before and after me, everybody
 18   to -- to buy one of your books?                              18   was -- or is a white man.
 19      A   Oh, yes. You can go online and can buy my             19           So my role was very different. I took care
 20   books. And also my books in English, one is called           20   of the -- the -- well, and I focused on expanding our
 21   "Born American." As I said, it's about my life in            21   audience and telling them more about our democracy
 22   China. And, also, I wrote a cookbook.                        22   and the -- the -- more truth.
 23      Q     Okay.                                               23           So, proudly, three years of the director
 24      A   And you'd love that cookbook because it's a           24   survey shows I increased the audience by 22 times.
 25   cookbook with stories of the culture of revolution.          25        Q Now, could you tell us, what is the



                                                                                                       5 (Pages 17 to 20)
                                             ALARIS LITIGATION SERVICES
www.alaris.us                                   Phone: 1.800.280.3376                                   Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 6 of 33

                                                           SASHA GONG 11/26/2019

                                                              Page 21                                                        Page 23
  1   Voice of America?                                                  1   (phonetic), China.
  2       A Voice of America is established by the                       2          And I understand Mr. Stephen Bannon was
  3   United States of America in 1942 with foreign                      3   also very important founding member of the whole
  4   language broadcasting to tell the world about America              4   venture. And I agreed to be a member.
  5   values and America to -- to tell the truth. So truth               5      Q    So are you still a member of that entity?
  6   teller is our goal.                                                6      A   Yes, I am still member of that entity.
  7           And for -- compared to commercial                          7      Q    Okay. Have you been an officer or a
  8   industries, we don't have that sort of a financial                 8   director of any other U.S. entity that is concerned
  9   pressure, so we can focus more on doing our                        9   with China?
 10   programming.                                                      10      A   Concerned with -- officer and director?
 11       Q It's taxpayer-funded; is that right?                        11          MS. CLINE: Objection to form.
 12       A It's taxpayer-funded, Congress-funded.                      12      Q    (By Mr. Greim) Officer or director.
 13       Q Okay. Okay. Now, are you still with                         13      A   Oh, yeah. Yes, I worked for two months as
 14   Voice of America?                                                 14   director of the Rule of Law Society. That was
 15       A No. They fired me.                                          15   Jul- -- between July and September when I resign.
 16       Q And when was that?                                          16      Q    July and September of this year?
 17       A November 2018.                                              17      A   September this year, I resign.
 18       Q Okay. And why did they fire you?                            18      Q    And what -- what is the Rule of Law
 19           MS. CLINE: Objection; foundation.                         19   Society?
 20           THE WITNESS: Can I answer the question?                   20      A   Rule of Law Society was announced last --
 21       Q (By Mr. Greim) You may.                                     21   November 20 in the press -- in the joint con- --
 22       A Yes. According to them, I disobey an order                  22   press conference of Mr. Steve Bannon and
 23   of -- to -- to stop Mr. Guo Wengui. Last name Guo,                23   Mr. Guo Wengui.
 24   G-u-o. First name Wengui, W-e-n-g-u-i. I hope I                   24          In the press conference -- I was the -- in
 25   spelled it right.                                                 25   the press conference, they both announce that Mr. Guo


                                                             Page 22                                                         Page 24
  1          We -- actually, we -- well, I was the                       1   Wengui will donate $100 million to set up an entity
  2   online anchor and the interviewer of that -- that                  2   called Rule of Law Foundation to promote Rule of Law
  3   program. That program broadcasted 19 minutes longer                3   in China.
  4   than the scheduled -- the scheduled one hour, and I                4           And later that organization was split --
  5   never receive any order before to stop it, so it                   5   split into two branch. One is Rule of Law
  6   broadcasted a little longer, caused lots of, you                   6   Foundation, a 501(c)(3). The other one is the Rule
  7   know, publicity, and so they blamed me for that.                   7   of Law Society, a 501(c)(4).
  8          They asked -- they asked me to lie. I                       8           I am a board member of the 501(c)(4),
  9   refused to. They asked me to say it's a technical                  9   chaired by Mr. Stephen Cannon -- Bannon. Sorry.
 10   something problem.                                                10   Yeah, he -- he sounds like a "Cannon" sometimes.
 11          I said, if I -- if I -- if I speak, it will                11      Q That's okay. Now, wait a sec. You just
 12   be all -- be the truth. So I think I pay a price for              12   said you are a board member. Are you?
 13   telling the truth.                                                13      A No, I were -- I was. I was a board member.
 14      Q     Let me -- let -- let's turn to someone --                14      Q You were.
 15   oh, I'm sorry, before we do -- we'll come back to                 15      A I am no longer board member now.
 16   this. I'm going to make sure we finish some of your               16      Q Okay.
 17   background here.                                                  17      A But the strange thing is that a few days
 18          Since you have been in the U.S., have you                  18   ago, why the Board -- the -- for this, I -- I just
 19   been asked to become a member of any organization                 19   want to put that on the record. Why would Jennifer
 20   that is concerned with China?                                     20   Mercur- -- Mercurio -- I -- I'm asking the opposing
 21      A    Yes. Actually, I think earlier this year                  21   counsel. Why would she call me?
 22   that Frank Gaffney, who's the head of the Center for              22           MR. GREIM: Okay. Hold -- hold on. I'm
 23   Security policy, also a radio show host, he                       23   just going to instruct the witness. The witness
 24   interviewed me and he asked me to be a founding                   24   cannot inquire of the two lawyers who are here.
 25   member of the committee for -- for President Benger               25           THE WITNESS: Sorry.



                                                                                                             6 (Pages 21 to 24)
                                                    ALARIS LITIGATION SERVICES
www.alaris.us                                          Phone: 1.800.280.3376                                  Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 7 of 33

                                                  SASHA GONG 11/26/2019

                                                          Page 29                                                   Page 31
  1      Q      And -- okay. Have you received any e-mails           1   direct my reporters to cover it a little bit because
  2   from Jennifer?                                                 2   these are big cases, especially when it involve in
  3      A    Nothing. No. No e-mail, nothing.                       3   the -- the head of Chinese espionage, Mr. Ma Jian,
  4      Q      Any texts?                                           4   who was in charge of international espionage in
  5      A    Texts or phone calls, no, nothing. That's              5   China, and who's closely -- who works closely with
  6   the only communication I received regarding my                 6   Mr. Guo. That's a newsworthy story, so I direct my
  7   testimony.                                                     7   reporters to cover the story.
  8      Q      Okay.                                                8      Q Okay. And this was back -- was this in
  9      A    Besides your subpoena.                                 9   2015?
 10      Q      Did she offer to provide you an attorney?           10      A 2016.
 11      A    I told her I don't need -- she did not                11      Q 2016.
 12   offer, but I told her I don't need an attorney                12      A 2016, we started to cover his story. But,
 13   because I have very little idea of what the hell is           13   personally, my -- I did not pay any attention to him.
 14   this case.                                                    14          But in February 2017, one of my senior
 15      Q      All right. Okay. Let's -- let's switch              15   correspondents, Fred Wang -- Fred, F-r-e-d, Wang,
 16   gears here and let me -- let's go back. You were              16   W-a-n-g, last name -- Fred, who -- who was our
 17   testifying a moment ago about an interview with Guo           17   Beijing correspondent for many years, and who came
 18   Wengui and with Voice of America.                             18   back to the states and is still focusing on the China
 19      A    I see.                                                19   report, he contacted Mr. Guo and -- asking for an
 20      Q      Okay. So let's talk about that for a                20   interview.
 21   second. Could you tell us how you first met Mr. Guo?          21      Q So let me stop you for a second. Mr. Wang
 22      A    I met Mr. Guo on April 17, 1970- --                   22   connected Mr. Guo and asked him for an interview?
 23   April -- April 17, 19 -- no, sorry, 2017, in the              23      A I believe so.
 24   evening around 7:15.                                          24      Q Okay. And was that at your direction or
 25          First, actually, when Mr. Guo went out                 25   was he acting on his own initiative?


                                                          Page 30                                                  Page 32
  1   to -- for his expose', he attract some attention, but          1      A He was acting on his own because he has --
  2   not much.                                                      2   he has that power.
  3      Q    Wait. Let -- let me stop you for a second.             3      Q Okay. Very good. So what -- what
  4   What do you mean, "when he went out for his expose'"?          4   happened?
  5      A   Well, I have to go a little bit even back               5      A And Mr. Guo and Mr. Wang connected, and
  6   on that because in 19 -- 2015 and 2016, there were             6   Mr. Guo asked for an interview.
  7   lot of reports coming out of Chinese media, overseas           7          And Mr. Guo said, "I want a live interview,
  8   Chinese media, inside Chinese media, orders -- the             8   not a pre-recorded interview."
  9   report indicated that Mr. Guo, who was working                 9          The reason we said yes to that is we have a
 10   closely with very, very high-ranking espionage,               10   show called "Pro and Con" every day at 9:00, which is
 11   Chinese intelligence officers to -- well, to earn             11   prime time in China. We always have live show.
 12   money, high-ranking corruption office, the -- perhaps         12      Q I'm sorry, is that 9 a.m. or 9 p.m.?
 13   the highest-ranking corruption off- -- cases in China         13      A 9 p.m. in China. 9 a.m. in the states.
 14   since -- since very early on, since early 2000.               14      Q Okay.
 15          So we are talking about 15 years of -- you             15      A So we always -- that's always a live show.
 16   know, reporting of 15 years of Mr. Guo's personal             16      Q Okay.
 17   involvement, and paying off the high-ranking                  17      A Always. Unless, you know, you have some --
 18   officials, and cheating people, and -- and sort of --         18   but always a live show.
 19   in the reports. And the --                                    19          So we said, yes, we invite you -- you as a
 20      Q    Now, wait. Stop -- stop there for a                   20   guest. It's all normal.
 21   second.                                                       21          And then Mr. Guo later have two other
 22      A   Yeah.                                                  22   conditions. One is that he want me to interview him,
 23      Q    Are you saying that these are reports that            23   nobody else.
 24   you read in the Chinese media in 2015 and 2016?               24          Second is that he want -- he want the live
 25      A   Yes. And, also, I ask my reporters --                  25   interview to be three hours instead of one.



                                                                                                    8 (Pages 29 to 32)
                                             ALARIS LITIGATION SERVICES
www.alaris.us                                   Phone: 1.800.280.3376                                 Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 8 of 33

                                                 SASHA GONG 11/26/2019

                                                        Page 33                                                        Page 35
  1      Q    Okay. And so how did he communicate those            1            MS. CLINE: So if we could just move it
  2   conditions?                                                  2   along and get to something relevant, that would be --
  3      A   With Mr. Wang, Fred Wang. I was not                   3            MR. GREIM: To -- to the contrary, this
  4   involved.                                                    4   background is all necessary.
  5      Q    Okay. So is it fair to say that at the               5        Q (By Mr. Greim) So, Ms. Gong, my question
  6   time Mr. Guo communicated his conditions, you had not        6   is -- well, let -- let -- let's -- let's skip ahead.
  7   yet had direct contact with Mr. Guo?                         7            When did you, yourself -- well, I -- okay.
  8      A   That's true.                                          8   I'll strike that as well.
  9      Q    Okay. Then -- so Mr. Wang then                       9            You've testified you first met Mr. Guo on
 10   communicated Mr. Guo's request to you; is that right?       10   April the 17th, 2017, at 7:15 p.m. Was that for the
 11      A   Yes.                                                 11   live interview or was that a discussion in advance of
 12      Q    And what -- and, I'm sorry, go ahead.               12   the interview?
 13      A   It is very unusual because I was the head            13        A Yeah, that was part of my condition. If I
 14   of the service and I was not -- unless it's the             14   live interview him, I have to meet with him and do
 15   president or somebody like that, I would not go ahead       15   extensive sit-down pre-interview, which is off the
 16   do the interview myself, right?                             16   record first.
 17          But one thing that I do know, I have a good          17            So the first time I met him was the 17th,
 18   reputation as a very straightforward and very hard --       18   and we questioned him for three hours. And the
 19   very hard questioner. I question -- I do -- you can         19   second time was the next day for a whole day.
 20   see my other interviews.                                    20        Q Okay. And none of that was recorded; is
 21          So I thought that was a reasonable request           21   that right?
 22   if someone that's that high-ranking in the espionage        22        A No. That's the condition. That's --
 23   field. But for three hours.                                 23   that's also off the record.
 24          So I consulted with my social media                  24        Q Okay. Where was that? Where were those
 25   assistant. At that time, we started social media            25   meetings?


                                                        Page 34                                                        Page 36
  1   live streaming. So we put a lot of things live               1      A    In Guo's apartment.
  2   stream there, but we don't have enough TV time for           2      Q     Oh, in New York?
  3   the three hours.                                             3      A    In New York.
  4           So I said, in that case, we have one hour            4      Q     Who else was present for those meetings?
  5   of very formal interview on TV. We have another two          5      A    Fred. Fred Wang. And later, next day, I
  6   hours not very formal question, and audience can             6   brought my team, my team of six people. Next day we
  7   raise their questions by social media.                       7   have five people there to set up. So it's -- present
  8           And for those two hours, I will give him             8   in the interview, mainly me and Fred.
  9   some leeway to discuss some cases because in -- in a         9      Q     Did Mr. Guo have anyone with him?
 10   way, the formal interview -- if you guys read the           10      A    Mr. Guo introduced me to his assistant,
 11   interview, I -- I did not give him a lot of leeway to       11   Mr. -- Ms. Yvette Wang. And that -- that's --
 12   talk about things I cannot verify. I only ask him           12   whatever you need, talk to my assistant.
 13   questions and talk about things I can verify.               13           And, also, Mr. Guo introduced us to his
 14        Q Okay. Let's stop there for a second.                 14   cook, Mr. Han -- Mr. Han. (Inaudible) Han, Little
 15        A Uh-huh.                                              15   Han. He called him "Little Han." And later I
 16        Q So I take it, then, that Voice of America            16   learned his name is Han Truong Guang (phonetic).
 17   approved his request that you do the interview and          17           And Mr. Guo -- because Fred -- my -- Fred,
 18   that it be live?                                            18   who had some stomach prob- -- he's a stomach cancer
 19           MS. CLINE: I'm just going to lodge an               19   survivor, so he need the little bit noodle soup in
 20   objection. I understand the need to do a little bit         20   the middle, so Mr. Guo called Chef Han to cook, so
 21   of background, but we've been going for almost an           21   Han cooked for Mr. Wang for -- a little bowl of
 22   hour and there hasn't been a single question that has       22   noodle show -- soup.
 23   any relevance to the contract at issue in this              23      Q     I'm sorry. Mr. Han Shune Guang (phonetic)
 24   litigation.                                                 24   cooked a bowl of noodles for -- for your reporter
 25           MR. GREIM: All right.                               25   Fred?



                                                                                                      9 (Pages 33 to 36)
                                            ALARIS LITIGATION SERVICES
www.alaris.us                                  Phone: 1.800.280.3376                                    Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 9 of 33

                                           SASHA GONG 11/26/2019

                                                 Page 37                                                             Page 39
  1          MS. CLINE: Objection; relevance. What             1       Q Okay. Very well. Well, I -- I would just
  2   could the noodles possibly have to do with this case?    2   ask -- and we may revisit this issue, but if there is
  3          MR. GREIM: You can answer the question.           3   a time when you will not answer a question of mine
  4          THE WITNESS: Yes.                                 4   due to your reporter's privilege claim, I would just
  5      Q (By Mr. Greim) Did Mr. Guo tell you the             5   simply ask that you make that clear that that is the
  6   reason that he wanted you to interview him?              6   reason --
  7      A He did. He thought I would be the one who,          7       A Yes.
  8   you know, do a proper job because he did not know        8       Q -- you're not answering the question.
  9   other VOA reporters.                                     9       A I'm making it very clear. I will not
 10      Q Did he tell you that he knew anything about        10   answer any- -- tell anything he told me during that
 11   you before the interview?                               11   pre-interview.
 12      A He said several times -- I can't pinpoint          12       Q Okay. So I understand that this broadcast
 13   when he said what, but he said several times that he    13   was cut short; is that right?
 14   read my file in China. I assume that's the -- that's    14       A Yes.
 15   my -- I have a thick file in the state security.        15       Q And what -- what happened after the
 16          MS. CLINE: Objection; foundation.                16   broadcast?
 17          THE WITNESS: Yes, I give you the                 17       A It's not what happened after is important,
 18   foundation because I know that.                         18   what happened before is very important. And on
 19      Q (By Mr. Greim) All right. Hold on. Hold            19   April 18th, the Chinese government actually did a few
 20   on. Let's not -- let's -- let's not do this.            20   things first.
 21          Let me ask you, why -- why do you say you        21          The Chinese embassy called Voice of America
 22   assume that you have a thick file with state            22   dozens of times, dozens, requesting us to cancel the
 23   security?                                               23   interview.
 24      A Every former political prisoner has one.           24          And my editor contact me and said, "Well,
 25   And, also, when I went to Peking University, my -- my   25   the Chinese said if you -- if you do that interview,


                                                Page 38                                                              Page 40
  1   professor joke, my -- actually (inaudible), he said,     1   you will permanently destroy the relationship between
  2   "Your file is as thick as everybody else combined,       2   Voice of America and Chinese government."
  3   the whole -- whole class." My class would have 28        3          I said, "You tell them Voice of America and
  4   people. So if my file is as thick as everybody           4   Chinese government has no relationship because we are
  5   combined, I assume I have a thick file.                  5   media."
  6      Q Did Mr. Guo explain how he would have had           6          And then later they also -- well, my
  7   access to your file while he was in China?               7   boss -- my boss did not think that way. They thought
  8          MS. CLINE: Objection to form; foundation.         8   they did have a relationship. So, of course -- so
  9          THE WITNESS: I was not very sure if I             9   Voice of America's leadership determined to cancel
 10   asked that questions in -- in the -- in the             10   the interview, but I think I have the editorial. But
 11   pre-interview, so I -- better not to answer that.       11   they determined they want me to cancel the interview.
 12      Q (By Mr. Greim) I'm sorry?                          12          I said, "No."
 13      A It -- he is very simple. I will not, you           13          But they did not send out any -- any
 14   know, disclose anything in the pre-interview.           14   request. It's on the record, you know, they could
 15   That's -- but later we have conversation and Guo        15   not find any record to say they canceled interview.
 16   actually said in public that he read my files. He       16      Q    Okay. All right. Let's --
 17   said in his broadcasting.                               17      A    But, anyway, so the Chinese later also send
 18          Who else would have my file?                     18   out written notice against Guo. Interpol.
 19      Q So are you refusing to answer my question          19      Q    So after this interview happened, did
 20   on -- as -- as a reporter -- because you spoke with     20   you -- did you do any other interviews with him?
 21   him as a reporter?                                      21      A    On air, yes.
 22      A I function only as a reporter in the               22      Q    Okay.
 23   pre-interview. That was about 16 hours. And that        23      A    But that's in the one-year anniversary.
 24   was a promise. A promise is a promise.                  24      Q    Okay.
 25          But later I wasn't function as a reporter.       25      A    And it's on air, so that's not



                                                                                                   10 (Pages 37 to 40)
                                       ALARIS LITIGATION SERVICES
www.alaris.us                             Phone: 1.800.280.3376                                        Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 10 of 33

                                                        SASHA GONG 11/26/2019

                                                              Page 41                                                           Page 43
  1   confidential.                                                      1   sure I understand this. Were you talking with him
  2         Q    When was the next time after your                       2   about the media organization later in 2017?
  3   Voice of America interview that you met or spoke with              3      A     Yes.
  4   Guo?                                                               4      Q     And why do you say he wasn't interested?
  5         A    Many times. Next time with -- I actually                5      A     Well, you can tell some -- because I --
  6   can't recall. And -- but I spoke to him -- I can't                 6   specifically, I told him the separation between
  7   say "a lot," but time -- from time to time.                        7   ownership and editorial, and he said, "That's
  8         Q    Well, let me ask you this. Did you                      8   impossible."
  9   introduce anyone to Guo?                                           9           And I was thinking, you know, you got to
 10         A    Yes. I introduced several reporters to                 10   understand that. That's the foundation of American
 11   Guo.                                                              11   free media.
 12         Q    Okay. Who did you introduce to Guo?                    12      Q     Did you -- so it sounds like you gave him
 13         A    I think the -- the Harvard -- gosh.                    13   advice on the media organization issue.
 14   David -- no. I forgot his first -- Ignatius at                    14           What other topics do you remember
 15   Harvard Business Review, the chief editor.                        15   discussing with him, let's just say, in the remainder
 16             And also Bill Gertz of Washington Times and             16   of 2017?
 17   Washington Free Beacon.                                           17           MS. CLINE: Objection. Again, none of this
 18             And -- and I also brought Scott Savitt,                 18   has anything to do with the contract between Eastern
 19   used to work for LA Times, and -- I forgot that kid's             19   Profit and Strategic Vision. This is a waste of
 20   name.                                                             20   time.
 21         Q    What was Mr. -- what's the Scott -- what's             21           THE WITNESS: Yes. Well, actually a lot.
 22   his last name?                                                    22   How did he -- how did he work with the Chinese
 23         A    Scott Savitt, S-a-u-v-i-t-t (sic), with --             23   government or the corruption?
 24   who was a reporter in Beijing in the '80s and who                 24           I specifically asking questions as -- I
 25   work for LA Times. He still write for the media.                  25   think my question's how he work with the North Korean


                                                              Page 42                                                           Page 44
  1      Q       Why did you introduce Guo to these                      1   Dictator, Kim Jong-il.
  2   individuals?                                                       2           He said he -- Kim Jong-un and his father,
  3      A       To me, that's a media story. Any of my                  3   Kim Jong-il, they had -- because they said he knew
  4   media colleagues wants me to make an introduction, I               4   them, the whole family, very well. He was close to
  5   do.                                                                5   the family.
  6      Q       After the -- after your meeting with Guo in             6           So I specifically asked him about the --
  7   his apartment, the two meetings that we just talked                7   the -- the -- the smuggling. The smuggling, which --
  8   about, when was the next time that you were there?                 8   actually -- forgive me, it's the -- the name -- now
  9      A       The next time what?                                     9   I -- Golden -- what's the comp- -- name of your
 10      Q       That you were in Guo's apartment.                      10   company you're representing?
 11             MS. CLINE: Objection; relevance.                        11           MS. CLINE: Eastern Profit.
 12             THE WITNESS: I honestly can't recall. A                 12           THE WITNESS: Dong Li. Now I know. Yes,
 13   few months later.                                                 13   it's related. Now I'm excited as a reporter. Yeah,
 14      Q       (By Mr. Greim) Do you remember the purpose             14   Eastern Profit and Golden Spring, right? Are you
 15   for your next visit to Guo's apartment?                           15   representing Golden Spring as well?
 16      A       Well, Guo wants to set up a media                      16        Q (By Mr. Greim) Let me just ask the
 17   organization. And so I actually sent -- sent him                  17   witness -- this is -- the format for this is that I
 18   something and then talked with him about how American             18   will ask you questions and you will --
 19   media organizations is set up.                                    19        A Sorry.
 20             I said, first, it's the separation between              20        Q -- you'll -- so -- so --
 21   ownership and editorial. You have to have -- the                  21        A Again --
 22   corporate board should be different from the                      22        Q So, please -- okay. Let --
 23   editorial board. So, apparently, he wasn't                        23        A Because --
 24   interested.                                                       24        Q Just -- just -- I'd just ask you to stop
 25      Q       Oh, why -- why do you -- I want to make                25   for a second. Okay?



                                                                                                              11 (Pages 41 to 44)
                                                  ALARIS LITIGATION SERVICES
www.alaris.us                                        Phone: 1.800.280.3376                                      Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 11 of 33

                                         SASHA GONG 11/26/2019

                                               Page 45                                                     Page 47
  1       A Yeah.                                           1       A Corruption.
  2       Q Let me ask you a question, and then I want      2       Q Okay. Corruption involving who?
  3   you to answer my question. Okay?                      3       A Involving one of -- Zhou Yongkang.
  4       A Okay.                                           4   Z-h-o-u, last name, first name, Y-o-n-g-k-a-n-g. And
  5       Q Because without that, it is going to be         5   there -- there are reports -- there are reports
  6   hard for us to go through the transcript and          6   indicating that Guo was -- that guy was very
  7   understand --                                         7   high-ranking. He was the top of China's whole legal
  8       A All right.                                      8   system in the party -- in the party system. And he
  9       Q -- what you've said. Okay?                      9   was arrested and the report said they actually found
 10            So let me ask you this. Okay. First of      10   seven trucks of cash in his home.
 11   all, I think you just said a name, Dong Li?          11          And I was- -- I wasn't present. I could
 12       A Yes. Because I --                              12   not testify, but that was a huge case. That case
 13       Q Can -- can you, first of all, spell that       13   involved -- involved hundreds of billions -- I mean,
 14   for us? What is it?                                  14   billions in the "B" -- dollars of corruption. And
 15       A Dong is the last name -- but not -- Jesus,     15   report -- reports indicate that Guo -- Mr. Guo had
 16   I'm sorry. It's spelled like D-o-n-g, L-i.           16   something to do with it.
 17       Q Okay. What is -- what is Dong Li?              17       Q Did you discuss this with Guo?
 18       A That was -- Dong Li was one of Guo's two       18       A I asked him about it.
 19   companies, according to the Chinese media.           19          He said he has the whole file.
 20           The other is Jing Quan, J-i-n-g, Q-u-a-n,    20          And I said, "When can you show me?"
 21   and in English, it should be Golden Spring. That's   21          He did not show me.
 22   what I read.                                         22       Q Okay. What other topics did you discuss
 23       Q Does Dong Li have an English name?             23   with Guo in 2017?
 24       A I don't know. Maybe that's the name of         24       A That's --
 25   your client.                                         25       Q Let -- let -- let me ask you this. Did Guo


                                               Page 46                                                     Page 48
  1      Q Okay.                                            1   tell you that he was considering a project to
  2      A Eastern Profit. It's -- because that's the       2   research certain relatives of Chinese officials who
  3   meaning.                                              3   were either in the U.S. or abroad?
  4      Q All right. Let -- let -- let's go back.          4       A He said that on air.
  5   Let's go -- we'll -- the question -- and I want to    5       Q Okay.
  6   make sure we get a full answer to this -- is: What    6       A He said that he hires the best
  7   other topics did you discuss with Mr. Guo?            7   investigative companies in the world to -- he would
  8          And we're going to go through the remainder    8   investigate all those people and get them to the --
  9   of 2017.                                              9   to jail. So I was very curious as -- as well.
 10      A Yeah. How did he involved in armed              10       Q Okay. Did you discuss that with him
 11   smuggling in 2- -- nuclear smuggling in North        11   yourself?
 12   Korea -- to North Korea. Was he part of China's      12       A He's very secretive about that. I tried.
 13   efforts there?                                       13       Q Okay. Did -- did Mr. Guo mention
 14      Q Okay.                                           14   Strategic Vision to you in 2017?
 15      A He said he had --                               15       A No, I never heard of it.
 16      Q That --                                         16       Q Okay. Did he mention them to you in 2018?
 17      A -- all the record.                              17       A Never heard of -- no, I never -- that was
 18      Q Hold on. Let's just stop. Okay? I just          18   never a subject between my condition -- but Guo
 19   want to list the topics. Okay? Otherwise, we'll      19   actually did mention once, he said there are two --
 20   have a narrative answer --                           20   he was swindled by two Americans. That was this
 21      A All right.                                      21   year.
 22      Q -- on some of these. Okay?                      22           He actually gave me the whole court file.
 23      A Okay.                                           23   I think I saw it somewhere in the -- I think
 24      Q And so that's one topic. What are some          24   that's -- that was in -- I think in late May or early
 25   other topics you discussed with him?                 25   June this year.



                                                                                          12 (Pages 45 to 48)
                                     ALARIS LITIGATION SERVICES
www.alaris.us                           Phone: 1.800.280.3376                                Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 12 of 33

                                                   SASHA GONG 11/26/2019

                                                          Page 49                                                            Page 51
  1            And -- and Guo -- well, the previous night,           1      A   No, because I -- you know, that was a
  2   Guo and I, Steve Bannon and a couple of us have                2   meeting. Guo took us back to Hay-Adams, and Bannon
  3   dinner.                                                        3   was there at the door and John Thornton was there at
  4            And Guo said, "Would you come and pick up             4   the door.
  5   some documents? It's important to me. It's                     5      Q    Okay. Did you observe Guo talking to
  6   important."                                                    6   Bannon?
  7            I said, "Okay. Well, I will stop by."                 7      A   No. Guo -- Guo went to talk to John
  8            So next day -- I actually have a picture of           8   Thornton. I went to talk to Bannon.
  9   it -- stopped by Guo's hotel, Hay-Adams. He gave me            9      Q    Okay. What did -- okay. So you spoke with
 10   three big -- big, thick files. He said was -- I               10   Mr. Bannon at that point?
 11   never opened that because the files look -- you know,         11      A   Yes. And first thing I said, "Mr. Bannon,
 12   and at that time I was rushing to Europe, so I -- and         12   I want an interview." That's what I said.
 13   he gave me a whole big copy of that.                          13      Q    Okay. Did you talk about Mr. Guo with
 14        Q Okay. And so if you didn't open it, how                14   Mr. Bannon?
 15   did you know that it was the file from this case?             15      A   No. No. I -- I just want -- I talk to --
 16        A I did not open to read it, I just read --              16   his nephew, Shawn, was there. What -- what I want
 17   you know, I don't even make the connection because            17   was to set up the date and time and -- for an
 18   it's -- it's not interesting. To me, it's not                 18   interview. I'm very hungry for interviews.
 19   interesting. I was -- then I was rushing to Europe            19      Q    Okay. Well, let's -- okay. Let's -- let's
 20   for a whole month.                                            20   move on.
 21        Q Let me ask you about a few other people,               21          Do you know Lianchao Han?
 22   then we'll return to Mr. Guo.                                 22      A   Very well, for 30 years.
 23            Do you know Steve Bannon?                            23      Q    And have you discussed this case with
 24        A Yes.                                                   24   Mr. Han?
 25        Q How do you know him?                                   25      A   Which case?


                                                          Page 50                                                          Page 52
  1      A   I think I first met him in 2010, in the Tea             1       Q The Strategic -- Eastern Profit versus
  2   Party Movement or something, but I was there meeting           2   Strategic Vision, the case that you're --
  3   with Andrew -- Andrew -- Andrew Breitbart, and I did           3       A No.
  4   not met -- remember him that well, but that was a              4       Q -- you're on now.
  5   meeting I think both of us remembered later.                   5       A Because I think Lianchao got very depressed
  6          So the first time I met him was early 2018.             6   on this and Lianchao sent on -- sent out Tweet that
  7   I forgot when. That was the day when Guo came to               7   both side have problems and -- something.
  8   Washington, live in Hay-Adams.                                 8          I think, as a friend, I -- I'm very
  9          I met with Steve Bannon, but that was                   9   considerate. I just don't want to, you know, raise
 10   also -- in some meetings I -- that was not important          10   that uncomfortable issue.
 11   at -- because -- and then that's -- that night Guo            11       Q Okay. Have you spoken with him about the
 12   and I and my colleagues came back to Hay-Adams, and I         12   Strategic Vision research project?
 13   saw Steve Bannon standing there, shaking hands.               13       A No.
 14          And the one that got 20 feet away from him             14       Q Okay. And earlier you said you introduced
 15   was John Thornton from, I think -- well, now he's             15   Mr. Guo to Bill Gertz. Did you already know
 16   from China now. So because John Thornton --                   16   Mr. Gertz?
 17      Q    Wait. Let's stop. Let's stop here.                    17       A Yes, for years.
 18      A   Okay.                                                  18       Q How -- how did you know him?
 19      Q    I just -- I want to -- let's try to focus             19       A We're both reporters, so I think
 20   this. Okay?                                                   20   specifically 2012 or '13, something, he came to my
 21          So did you -- it sounds like there was an              21   office and we discuss a -- a research proj- -- not a
 22   early 2018 meeting. Was there an actual meeting               22   re- -- a reporting subject.
 23   involving you, Guo, and Mr. Bannon?                           23       Q Have you spoken with Mr. Gertz about this
 24      A   No.                                                    24   case?
 25      Q    No.                                                   25       A Again, the Eastern --



                                                                                                        13 (Pages 49 to 52)
                                              ALARIS LITIGATION SERVICES
www.alaris.us                                    Phone: 1.800.280.3376                                       Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 13 of 33

                                                  SASHA GONG 11/26/2019

                                                           Page 57                                                          Page 59
  1      Q    (By Mr. Greim) Okay. Fair -- fair enough.               1   okay, and the reason for his arrest.
  2   Let -- let me ask you this.                                     2           Are the things that you told us consistent
  3          MS. CLINE: Let me just -- let me just put                3   with the things that he told you?
  4   a -- an objection on the record.                                4       A No.
  5          The way the deposition is proceeding, it's               5       Q Okay. What did he tell you?
  6   hard to interject with objections, and it's difficult           6       A Very wake (phonetic). Let me say really
  7   for me to discern what the witness is testifying to             7   awake (phonetic). He said he was in jail be- --
  8   based on her own knowledge versus based on what folks           8   because he supported Tiananmen movement, and he
  9   have told her.                                                  9   donated a lot of money, according to him.
 10          So I have lots of foundation objections, in             10           However, I check with all Tiananmen student
 11   addition to relevance and everything else, but I just          11   movement leaders who I can find here. Nobody
 12   want to -- just want to note that I have an ongoing            12   remembered.
 13   objection to foundation and relevance, and I'm having          13       Q Okay.
 14   a really hard time understanding the basis for the             14           MS. CLINE: Again, Eddie, we'll -- we'll
 15   witness's testimony.                                           15   have to sort this out, but there's a -- there's a
 16          THE WITNESS: Okay.                                      16   blurry line between her testimony as a fact witness,
 17          MR. GREIM: Right. Right.                                17   based on firsthand knowledge, and her -- her work as
 18          THE WITNESS: Let me defend my                           18   a reporter.
 19   reputation --                                                  19           And so I have -- to the extent she's
 20          MR. GREIM: No, no.                                      20   testifying as to things she found out from other
 21          THE WITNESS: -- as a reporter.                          21   people when she was reporting, we'll have foundation
 22      Q    (By Mr. Greim) No, no. No, no. Hold on.                22   and hearsay objections and all of that. And we'll
 23   It's not about your reputation as a reporter. This             23   have to -- if you're going to try to get this into
 24   is about -- this is not about you, it is about the             24   trial, we're going to have a -- a mess.
 25   way the questions are being asked and laying the               25           MR. GREIM: I -- I understand. We're


                                                           Page 58                                                          Page 60
  1   proper foundation and the way I'm asking you                    1   doing -- we're doing the best we can with the sources
  2   questions.                                                      2   we can get. And so we're just going to -- what we
  3         There's -- opposing counsel's not attacking               3   can do today is try to be clear. We can try to
  4   you in any way. So --                                           4   preserve your objections and understand the basis for
  5      A But, still, I want to say that --                          5   the witness's testimony.
  6      Q No, no. But --                                             6      Q    (By Mr. Greim) And -- okay. So let's --
  7      A I would not say --                                         7   let's go ahead.
  8      Q But you can't.                                             8          Now, the information about Mr. Guo going to
  9      A -- anything in single source.                              9   Hong Kong, okay, is that consistent with what Mr. Guo
 10      Q Okay. Thank you. But here's what we have                  10   has told you personally?
 11   to do. Whoever reads this transcript needs to be               11          MS. CLINE: Objection to form; foundation.
 12   able to understand the basis for the statements that           12          THE WITNESS: Yes.
 13   you are making, and they are either going to be                13      Q    (By Mr. Greim) Okay. And do you have an
 14   admissible or they're not going to be admissible.              14   understanding about whether it would be common for
 15         So our job here is to make clear to the                  15   the Chinese regime in this period to allow someone
 16   person who finds the facts where this information's            16   who is on probation to go to Hong Kong to work?
 17   coming from. Okay?                                             17          MS. CLINE: Objection; foundation.
 18         So I'm now going to ask you -- let's go                  18          THE WITNESS: I never heard of it.
 19   back a little bit to the discussions you directly              19          And, also, the Hong Kong government,
 20   have had with Mr. Guo. Okay?                                   20   under -- at that time still under the British rule,
 21         And so my question to you is: Did you                    21   would not allow a convicted felon -- felon to go and
 22   discuss Mr. Guo's background with him?                         22   change his name and date of birth.
 23      A Yes, I did.                                               23      Q    (By Mr. Greim) Okay. Well, let me ask you,
 24      Q Okay. And the things that you just told us                24   did Mr. Guo change his name and date of birth in
 25   about Mr. Guo's -- let's start with his time in jail,          25   Hong Kong?



                                                                                                         15 (Pages 57 to 60)
                                             ALARIS LITIGATION SERVICES
www.alaris.us                                   Phone: 1.800.280.3376                                        Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 14 of 33

                                          SASHA GONG 11/26/2019

                                                Page 61                                                          Page 63
  1       A Yes.                                              1   name Wang, W-a-n-g, first name Juntao,
  2       Q Okay. And what's the basis for your               2   J-u-n-tay- t-a-o.
  3   understanding of that?                                  3          Mr. Wang was accused by the Chinese
  4       A I asked Mr. Guo, "Why would you have three        4   government to be the black hand behind the Tiananmen
  5   different date of births, '67, '68, and '70?"           5   movement. And Mr. Zhang participated and escorted,
  6          And he said, well, his mother mis-memorized      6   in a way, Mr. Wang when they arrested Mr. Wang.
  7   his birth date.                                         7          So he also interrogated several other my
  8          He had seven -- he had seven other -- eight      8   dissident friends, like Mr. Wei Jingsheng. Last name
  9   brothers, sisters, you know. Why would his mother --    9   W-e-i, first name J-i-n-g-s-h-e-n-g. Mr. Wei
 10   a mother mis- -- well, make such a mistake? That's a   10   Jingsheng spent 18, 19 years in jail, the most famous
 11   very peculiar thing, and I questioned him more than    11   dissident in China.
 12   once.                                                  12          The last time he saw Mr. Zhang Yue was when
 13       Q What about his name changes? Did he              13   Bill Clinton's government demanded Mr. Wei's release.
 14   explain why he changed his name in Hong Kong?          14   And when he was released and sent to airport,
 15       A I did not question him. And my                   15   Mr. Zhang was accompanying him there.
 16   understanding is that his name, Wengui Guo, was sort   16          So Mr. Zhang clearly, according to all my
 17   of very country bumpkin type of name. He wants a       17   friends, dissident friends, many of them, he was a
 18   more high -- higher-status name in Hong Kong. That's   18   leading figure in controlling or suppressing the
 19   my understanding. He did not tell me that.             19   Chinese pro-democracy movement. And, yet, he's
 20       Q Okay. Did Mr. Guo tell you how he was able       20   Mr. Guo's close friend.
 21   to amass wealth after he returned from Hong Kong?      21          And that's when -- the time I was wondering
 22       A No. I tried to ask him. I tried, but he          22   where he could get my files. And Mr. Zhang is the
 23   never answer that question.                            23   very -- perhaps a very good source. I can't testify
 24       Q What did Mr. Guo tell you about his              24   for that.
 25   activities in China between the time he came back      25      Q    Okay. Let -- let me ask you --


                                               Page 62                                                           Page 64
  1   from Hong Kong and the time he left China?              1           MS. CLINE: Let me just lodge an objection.
  2       A He said he build real estate and he made          2   Again, foundation. Sounds like she's reporting on
  3   lots of friends, high-ranking friends, and he became    3   what others have told her. It's not firsthand
  4   one of the major players, according to him, in the      4   knowledge.
  5   Chinese intelligence community.                         5       Q (By Mr. Greim) What did Mr. --
  6          And, at that time, I questioned him on air       6       A I have them on air on -- I -- I have him on
  7   in 2000 -- in April sev- -- 8/19, 2018, on air. I       7   air. He told me. Mr. Guo told me. It's not other
  8   was -- I focus very much on two people who is his       8   people told me. I also inter- -- interview other
  9   associate.                                              9   people on the record, not off the record.
 10       Q Okay.                                            10       Q Let -- let me ask you what Mr. -- so what
 11       A One of his associate. One is the --              11   did Mr. Guo tell you about Mr. Zhang Yue?
 12       Q Okay. Who were those two people?                 12       A He refused to tell me what his function.
 13       A The first one, it's a -- a guy named             13   He just say he's a very good friend, he's such a
 14   Zhang Yue. Last name Zhang, Z-h-a-n-g, first name      14   great guy, he run, he have -- has good figure, and
 15   Yue, Y-u-e.                                            15   he -- his body is so lean, or something like that.
 16          The reason I was interested in Zhang --         16           He refuse to tell me what was Mr. Zhang's
 17   Mr. Zhang closest. Guo admitted on air many times      17   function. Even that was in the record. He looks
 18   that Mr. Zhang Yue was his close friend and he         18   like -- when I question him on air, look like he's
 19   appreciated Mr. Zhang very much.                       19   obsessed with Mr. Zhang's body instead of his
 20          But this Mr. Zhang, I know some of his          20   function.
 21   background, and Mr. Zhang was -- was a commissar in    21       Q Okay. Well, who is the second person that
 22   the biggest Chinese prison in -- in the -- after       22   you asked Mr. Guo about?
 23   Tiananmen movement. He interrogated many of my         23       A That was Mr. Liu. Last name -- Liu Zhihua.
 24   friends. He participated in arresting one of my very   24   Last name L-i-u, Liu, first name Zhihua, Z-h-i-h-u-a.
 25   good friends for 40 years, Mr. Wang Juntao. Last       25       Q I'm sorry, could you give the -- the first



                                                                                                16 (Pages 61 to 64)
                                      ALARIS LITIGATION SERVICES
www.alaris.us                            Phone: 1.800.280.3376                                     Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 15 of 33

                                          SASHA GONG 11/26/2019

                                               Page 65                                                               Page 67
  1   name again?                                             1   the -- was in charge of international espionage?
  2       A Liu, L-i-u -- oh, the first name.                 2       A Chinese government document.
  3   Z-h-i-h-u-a.                                            3        Q What did Mr. Guo tell you about Mr. Jian?
  4       Q Very well. Thank you.                             4       A Mr. -- Mr. Ma, not Mr. Jian.
  5       A Mr. Liu -- Mr. Liu was the vice-mayor of          5        Q I'm sorry, Mr. Ma. Yes.
  6   Beijing. Very, very powerful figure. So this is         6       A Mr. Ma.
  7   also a very famous case. I questioned Mr. Guo           7        Q Uh-huh.
  8   several times to the extent that he complain on air     8       A Guo said they became very close friends.
  9   that I was the only one who would follow the case.      9   And with Mr. Ma Jian's direction -- Mr. Ma's
 10   This is the case. So not -- this is firsthand          10   direction, Guo mobilize many personnels and other
 11   knowledge.                                             11   mechanism to follow Mr. Liu, vice-mayor Liu Zhihua,
 12       Q Okay.                                            12   for more than a year recording whatever he -- well,
 13       A Mr. Liu was vice-mayor in Beijing. And in        13   his activities. And they recorded his sex -- sexual
 14   2003, Mr. Guo obtained a prime real estate, a piece    14   relationship, a sex tape with his -- with his -- with
 15   of land. I think it's the Golden -- Golden Profit?     15   his lover --
 16   No. Golden -- some -- one of his companies. It may     16        Q So --
 17   be your company. Anyway, a piece of land, prime land   17       A -- one of his lovers.
 18   in Beijing, and -- and tried to develop it.            18        Q So how did Guo tell you that he used that
 19          And -- but Mr. Liu, as the vice-mayor of        19   information?
 20   Beijing, a powerful vice -- vice-mayor in Beijing,     20       A Guo told me --
 21   took the land and gave it to some other company.       21           MS. CLINE: Objection to form.
 22          So Mr. Guo -- this is firsthand knowledge.      22           THE WITNESS: Yeah. Not only Guo told me,
 23   Again, Mr. Guo told me. And I -- I read a lot of       23   it's also publicize, and Guo -- and he -- he took the
 24   reports. And it said he went to see Mr. Liu.           24   sex tape -- because the woman involved in the sex
 25          And Mr. Liu goes, "Who the hell are you?"       25   tape was related to the company who took his land.


                                               Page 66                                                               Page 68
  1   Said, "Well, I am not going to" -- you know, you're     1          And Guo took that tape and directly went
  2   nobody.                                                 2   into Zhongnanhai, where the Communist Party leaders
  3          And Mr. Guo said, "Let -- let's see if I'm       3   live, and he gave the tape to Mr. Hu Jintao.
  4   nobody." So --                                          4          Guo said several times he was one of three
  5          MS. CLINE: I'm sorry, is there a question        5   people who could go to Hu Jintao's place without
  6   pending?                                                6   appointment. So --
  7       Q (By Mr. Greim) There is. I'm asking her           7      Q    (By Mr. Greim) Now, I'm sorry --
  8   what Mr. Guo told her about Mr. Liu. So why --          8      A   Uh-huh.
  9      A Yes.                                               9      Q    -- let -- let's stop there.
 10       Q Why don't we do this. What -- what did           10      A   Uh-huh.
 11   Mr. Guo tell you that he told Mr. Liu after Mr. Liu    11      Q    This name, "Hu Jintao" --
 12   would -- took the property?                            12      A   Okay.
 13      A He said, "Just wait, see who I am."               13      Q    -- I think I recognize that, but let me --
 14       Q So what --                                       14   let me try this. Is it H-u, last name? First name,
 15      A So what happened is that later Mr. Guo            15   J-i-n-t-a-o?
 16   and -- went to look for Mr. Ma Jian. Last name Ma,     16      A   Yes, that's the correct -- correct spell.
 17   M-a, first name Jin, J-i-n (sic).                      17      Q    Okay.
 18          Ma Jian at that time was a bureau chief in      18      A   And he was the number one -- the general
 19   the Chinese MSS, the Minister of State Security, and   19   secretary of the Chinese Communist Party, the most
 20   later became the deputy of the Minister of Public      20   powerful person in China.
 21   Security and -- who was in charge -- that's on the     21      Q    Now, let me ask you, did Mr. Guo -- is it
 22   record -- in charge of international espionage.        22   Mr. Guo who told you that he was one of three people
 23       Q Now, wait a second.                              23   who -- well, let -- let -- let me just ask you.
 24      A China -- uh-huh.                                  24          What did Mr. Guo tell you about his
 25       Q Who -- who told you that Mr. Jian was            25   relationship to Mr. Hu?



                                                                                                  17 (Pages 65 to 68)
                                      ALARIS LITIGATION SERVICES
www.alaris.us                            Phone: 1.800.280.3376                                          Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 16 of 33

                                          SASHA GONG 11/26/2019

                                                Page 69                                                      Page 71
  1       A Mr. Guo told me he -- well, first, he has a       1       A That's what he said.
  2   very close relationship with Mr. Hu's wife. Name is     2       Q A medal from who?
  3   Liu Yongqing -- last name L-i-u, first name             3       A From the Minister of Public -- of -- of
  4   Y-o-n-g-q-i-n-g -- who is also very powerful in         4   State Security, or from the Chinese government.
  5   Beijing's real estate development, who was in charge    5       Q Okay. What else did Mr. Guo tol- -- tell
  6   of the Beijing Planning Commission or something.        6   you that he did on behalf of the MSS?
  7          Anyway, so Mr. Guo did not only tell me, he      7          MS. CLINE: Objection to form.
  8   told the whole world that he's close to Hu, and he      8          THE WITNESS: Another case that I
  9   was among three people who can -- who could go to       9   remember -- I talked -- was -- oh, no, he did not
 10   Hu's place without appointment.                        10   tell me that, I read about it, so I think I better
 11       Q Okay. So let -- let's move forward with          11   not to talk about the Chen Lingyu case, but you guys
 12   this, and then we'll move on to -- to another topic.   12   can find it. He talk to the public.
 13          What did -- what -- what was Mr. Hu --          13          The case is -- last name Chen, C-h-e-n,
 14   well, let me strike that.                              14   first name L-i-n-g-y-u. In a media report -- and Guo
 15          What did Guo tell you that Mr. Hu did for       15   said to the public that he helped to kidnap Chen
 16   him once he gave him the tape?                         16   Lingyu's son back to China using his private
 17       A Well, Mr. Hu was very angry, and Mr. Hu          17   airplane.
 18   ordered to arrested -- to arrest Mr. Liu. And          18          But that's not -- he -- I did not discuss
 19   Mr. Liu was sentenced to death -- suspended -- given   19   with him that, and he discuss with the public that.
 20   a suspended death sentence, and he's still in jail.    20       Q (By Mr. Greim) Okay. Was this -- did this
 21       Q And how did this benefit Mr. Guo? What --        21   involve someone who was in Malaysia?
 22   what did he tell you?                                  22       A Yes.
 23       A Mr. Guo took --                                  23       Q Okay. And so recognizing that you are now
 24          MS. CLINE: Objection.                           24   telling us what Guo has said in a broadcast, rather
 25          THE WITNESS: -- the land --                     25   than in a direct conversation --


                                                Page 70                                                      Page 72
  1         MS. CLINE: Objection.                             1       A Right.
  2         THE WITNESS: -- back.                             2       Q -- with you, what did Guo say about his
  3         MR. GREIM: Okay.                                  3   work on the Chen Lingyu matter?
  4         MS. CLINE: Objection.                             4          MS. CLINE: Just -- same objection.
  5         THE WITNESS: But the land is back.                5          THE WITNESS: I -- actually, I did not
  6         MS. CLINE: Objection --                           6   focus on that case, so -- and my memory -- I can only
  7         THE WITNESS: Everybody knows.                     7   testify for things I clearly memorize, date and
  8         MS. CLINE: -- to form. Objection;                 8   stuff, as a reporter. For this, it's a very rare
  9   founda- -- lack of foundation.                          9   thing. You guys need to find out.
 10         MR. GREIM: Let's let Counsel make her            10          I think what he said was he went to
 11   objection.                                             11   Malaysia and persuaded Chen Lingyu's son -- Chen
 12      Q (By Mr. Greim) My question to you is: What        12   Lingyu was -- was on trial. And he used his private
 13   did Guo tell you about how this benefited him?         13   airplane to kidnap his son back to China. That's all
 14      A He took the land back. He build his               14   I can say which the only accurate part. Date and
 15   trademark building on it, the Pangu Building.          15   time and -- I cannot.
 16   P-a-n-g-u. The Pangu Building.                         16       Q (By Mr. Greim) Okay. Very well. Earlier
 17      Q Okay. Did Mr. Guo discuss with you any            17   you mentioned -- I -- I -- I'm not sure I followed --
 18   other work that he did in cooperation with the MSS?    18   something about North Korea.
 19         MS. CLINE: Objection to form.                    19          Did Mr. Guo ever tell you about any
 20         THE WITNESS: Yes. He did say he'd visited        20   activities he embarked upon for the CCP or PRC
 21   Dalai Lama on behalf of the security of the MSS, and   21   regarding North Korea?
 22   he got a medal for it.                                 22          MS. CLINE: Objection; form, relevance.
 23      Q (By Mr. Greim) I'm sorry, a what for it?          23          THE WITNESS: See, I try to ask him what
 24      A He receive a medal.                               24   his role. Since very few people got to -- according
 25      Q A medal.                                          25   to his claim to me -- he knows the Kim family so well



                                                                                            18 (Pages 69 to 72)
                                      ALARIS LITIGATION SERVICES
www.alaris.us                            Phone: 1.800.280.3376                                 Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 17 of 33

                                                 SASHA GONG 11/26/2019

                                                         Page 73                                                            Page 75
  1   and he would, you know, dine with them and play with          1      A   Somewhere in 2014.
  2   them. He also witness Kim -- Kim Jong-un's sister             2      Q    Okay. And of a -- did he say if it was
  3   kill a horse and something.                                   3   earlier in 2014, later in 2014?
  4          If they're -- he's that close, he got to               4      A   I don't remember.
  5   have some role in China and North Korea. I tried to           5      Q    Did he tell you why he came to the U.S.?
  6   question him. So he said he has the full record of            6      A   He said the Chinese might arrest him and
  7   the truck goes in -- go in and out of the -- China,           7   almost arrested his daughter. And, also, he told me
  8   because I know Korea border, and -- and I have no way         8   his son was lucky because ten minutes before he would
  9   to verify.                                                    9   be arrested and he -- Guo got a tip and his son flew
 10      Q    (By Mr. Greim) Okay.                                 10   out in their private airplane. That's all I can
 11          MS. CLINE: Objection; foundation.                     11   remember.
 12      Q    (By Mr. Greim) When -- when did he make              12      Q    Okay. So did he tell you why he believed
 13   this statement to you?                                       13   he was going to be arrested?
 14      A    A year ago, something like that.                     14      A   Because his patron, Ma Jian, again, the
 15          MR. GREIM: Let's go ahead and take our                15   Deputy Minister of State Security, while -- thinks
 16   first break at this point, if that's okay. Maybe             16   that he would be -- he would be targeted in the
 17   just about ten minutes.                                      17   anti-corruption campaign.
 18          Is that okay with the reporter?                       18      Q    Okay. Did Mr. Guo tell you what he first
 19          THE REPORTER: Sounds good.                            19   did when he came to the United States?
 20          MR. GREIM: Okay. Very good. Let's take                20      A   I -- I don't have much knowledge, except he
 21   a --                                                         21   told me he continue to make business deals,
 22          THE WITNESS: Okay.                                    22   worldwide, and he says he made billions after he got
 23          MR. GREIM: -- ten-minute break.                       23   to the states. He had business in Japan, England,
 24          THE WITNESS: Bathroom break.                          24   and some other countries, something like that.
 25          VIDEOGRAPHER: Going off the record. The               25          I have to say I don't understand the


                                                         Page 74                                                            Page 76
  1   time is now 10:44 a.m.                                        1   investment world much, so I did not pay much
  2          MR. GREIM: Okay.                                       2   attention.
  3          VIDEOGRAPHER: This ends Disc Number 1.                 3      Q    Did Guo begin to speak out as a dissident
  4          (Whereupon, a recess was had from                      4   against China immediately after he came to the United
  5   10:44 a.m. until 11:03 a.m.)                                  5   States?
  6          VIDEOGRAPHER: This begins Disc Number 2 in             6          MS. CLINE: Objection; form, foundation.
  7   the video deposition of Sasha Gong. We are back on            7          THE WITNESS: No, not until, like, sometime
  8   the record. The time is 11:03 a.m.                            8   last year.
  9      Q    (By Mr. Greim) Ms. Gong, let's finish up              9      Q    (By Mr. Greim) In 2018?
 10   talking about Mr. Guo's activities. Let me ask you,          10      A   Yeah.
 11   did he ever discuss with you whether he was acting as        11      Q    Well, what about when you interviewed him
 12   a dissident against the regime when he was in China?         12   in 2017?
 13          MS. CLINE: Objection to form.                         13      A   He -- in the interview, he -- actually, on
 14          THE WITNESS: No.                                      14   the record he claimed many times he's -- he was very
 15      Q    (By Mr. Greim) Did he ever tell you that,            15   loyal to President Xi Jinping in China. He only
 16   during the time he was amassing his wealth, he was           16   wanted to target the corrupt ones. But he thought
 17   also acting in opposition to the regime?                     17   Xi Jinping was a good leader.
 18      A   No, I don't think so.                                 18      Q    Did he express that view to you privately
 19      Q    Now, at some point Mr. Guo came to the               19   as well?
 20   United States, correct?                                      20      A   Yes.
 21      A   Yes.                                                  21      Q    What did he say? What -- why did he tell
 22      Q    Okay. And what did Mr. Guo tell you about            22   you he thought President Xi was a good leader?
 23   why he came?                                                 23      A   Well --
 24          Well, first of all, what did Mr. Guo tell             24          MS. CLINE: Objection to form.
 25   you about when he came to the United States?                 25          THE WITNESS: -- I -- actually, I have



                                                                                                       19 (Pages 73 to 76)
                                            ALARIS LITIGATION SERVICES
www.alaris.us                                  Phone: 1.800.280.3376                                      Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 18 of 33

                                                  SASHA GONG 11/26/2019

                                                            Page 77                                                         Page 79
  1   other things to question. I thought that was --                  1   Mr. Guo, me, and Lianchao Han, Steve Bannon and Bill
  2   people who -- you know, who was so bought (phonetic)             2   Gertz.
  3   in to the Chinese corrupt system and express their               3      Q      And why were you all getting together at
  4   opinion is fine.                                                 4   Guo's apartment?
  5      Q     (By Mr. Greim) I'm sorry. Let me make sure              5      A     That was -- that day they -- Guo and Steve
  6   I understand.                                                    6   Bannon had a press conference. I -- I was present in
  7      A     Yes.                                                    7   that press conference. And after that, I got a phone
  8      Q     And maybe my question wasn't clear. Did --              8   call from -- I think from Wang Yin Ping (phonetic),
  9   did Mr. Guo tell you why he thought President Xi was             9   Yvette.
 10   a good leader?                                                  10      Q      Right.
 11           MS. CLINE: Objection to form.                           11      A     I'm not sure if that's from Yvette. I
 12           THE WITNESS: Yeah, I did not question him               12   think it's from Yvette, said Mr. Guo invite you over
 13   that.                                                           13   to his apartment for lunch.
 14      Q     (By Mr. Greim) Did Mr. Guo tell you about              14          So I went there with Lian- -- she said
 15   any business deals he tried to do in China after he             15   invite you and Lianchao and Bill. So I grabbed
 16   came to the United States?                                      16   Bill -- Bill Gertz and Lianchao, and we left together
 17      A     I don't recall any. And perhaps the                    17   and walked to Guo's apartment.
 18   company names and the stuff I actually have trouble             18      Q      Okay. This is in New York City?
 19   to understand.                                                  19      A     In New York City, yes.
 20           However, there's one thing I -- I'm -- I'm              20      Q      Okay.
 21   thinking, you know, it's always in my mind. I got a             21      A     The Sherry-Netherland Hotel.
 22   little curious because I met with Yu Jianmin, a                 22      Q      So this is the lunch where you met Mr. Je?
 23   Chinese name -- last name Y-u, and first name                   23      A     Yes.
 24   J-i-a-n-m-i-n. I met him once. And Guo said he was              24      Q      And when I say that, I'm referring to --
 25   his money man. That was right after the November 20,            25   it's J-e, but it's the same person you've referred to


                                                            Page 78                                                         Page 80
  1   2018, press conference.                                          1   as William Yu or Yu Jianmin?
  2           And so I went back to check Mr. Yu's -- or               2        A Yes. And I talked to him. He is from
  3   I think his English name's William Je, J-e. I went               3   Hong Kong, clearly from accent. I am Cantonese, so I
  4   to check on his background.                                      4   speak Cantonese, and I spoke Cantonese with him.
  5           I said, "Why would Guo have somebody who                 5       Q Okay. And what -- what did Mr. Guo say
  6   clearly work so closely and be part of the Chinese               6   when he introduced you to Mr. Yu?
  7   government, work so closely with him?"                           7        A Guo said, "He's the money guy."
  8           At that point, that was always my question.              8       Q What else did Mr. Guo say about Mr. Je?
  9      Q     Now, what --                                            9   Well, I'll go with "Mr. Je." Okay.
 10           MS. CLINE: Let me just object. As to some               10        A Okay.
 11   other portions of the testimony, it's not clear which           11       Q What else did Mr. Guo say about Mr. Je?
 12   was based on personal knowledge and what she was --             12        A I don't recall, but later -- I actually
 13      Q     (By Mr. Greim) Well --                                 13   think Mr. Bannon or -- and Lianchao also know he's
 14           MS. CLINE: -- investigating.                            14   the money guy because we have a conversation a few
 15      Q     (By Mr. Greim) Sure. Let's unpack that.                15   days after that lunch, and it was in Mr. Bannon's
 16   Okay?                                                           16   home in the Breitbart embassy.
 17      A     Okay.                                                  17           And Lianchao and I -- and that was
 18      Q     Let's unpack that. So -- first of all, let             18   Mr. Bannon's birthday party. Oh, God, his birthday
 19   me just ask you this. Have you met an individual                19   is, like -- anyway, so --
 20   named William Je or William Yu?                                 20       Q That was -- so it was around late
 21      A     Yes, I have, once.                                     21   November of 2018?
 22      Q     Okay. When was that?                                   22        A November, I think, 24th and 25th, something
 23      A     On November 20, for lunch, 2018.                       23   like that, a few days later. You can check his
 24      Q     Okay. And who was present?                             24   birthday. I don't remember, but I know it was a few
 25      A     Mr. Guo -- that's in Guo's apartment.                  25   days later.



                                                                                                         20 (Pages 77 to 80)
                                             ALARIS LITIGATION SERVICES
www.alaris.us                                   Phone: 1.800.280.3376                                         Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 19 of 33

                                           SASHA GONG 11/26/2019

                                                 Page 81                                                                 Page 83
  1       Q Okay. So you were at Mr. Bannon's house            1   would not, at least as the director, allow any
  2   for a birthday party in Washington, D.C., and you        2   Chinese money to taint our politics and our,
  3   were in the presence of Mr. Bannon and Mr. Han?          3   whatever, organization.
  4      A Yes, because Mr. Bannon want to talk us --          4          And then I check and found out the ACA and
  5   talk to us about Guo. And I told Mr. Bannon that I       5   CAA are two different things and -- which I'm -- I'm
  6   doubt Guo would pay for that hundred million dollars     6   not sure if ACA is also Sovereign Fund.
  7   he -- he promised. So that was -- I have my reasons,     7      Q     Now, let me ask you -- and then we'll --
  8   but I told Mr. Bannon I don't think he would get the     8   we'll -- we'll go back to our other questions. Just
  9   money.                                                   9   now you said, "I would not allow any Chinese money to
 10       Q Okay.                                             10   taint the organization."
 11      A And Mr. Han then said to me and Mr. Bannon         11          What did you mean by that?
 12   that, "Well, William Je is a quite honest person, and   12      A    You know, the Chinese have been buying off
 13   ask him, he may pay."                                   13   Washington and Wall Street so much recently, and to
 14          That's what relate to Mr. Je -- Je.              14   the extent that it's threatened our national
 15       Q Okay. So I don't forget this, was there           15   security. And it has been so much a threat and I
 16   any other discussion with Mr. Bannon or Mr. Han at      16   worry about -- you know, it's a -- actually, it's a
 17   that time about Mr. Guo or Mr. Je?                      17   joke among the Chinese that American poli- --
 18      A That's the only discussion related to this.        18   politicians and people are cheap to buy, have many
 19          Is Mr. Je have anything to do with --            19   ways to buy. So I would guard it as a hawk.
 20       Q No. No. You can't -- remember --                  20          Well, since I was in the Rule of Law
 21      A Sorry.                                             21   Society, particularly at -- I would guard Mr. Bannon,
 22       Q Remember now, you're not acting -- we are         22   because Mr. Bannon's special connection was the
 23   questioning you today, Ms. Gong.                        23   White House. And I would watch it like a hawk, that
 24      A Okay.                                              24   the Chinese money should not taint his reputation.
 25       Q Okay?                                             25          And I told Mr. Bannon, I said, "Don't take


                                                Page 82                                                                  Page 84
  1       A Because I don't know if that's -- the              1   money from Mr. Guo. Not a penny of his money is
  2   company's related to -- because he's ATA, that's         2   clean, my understanding."
  3   go -- what goes to it, whatever. So I -- I have to       3      Q    Okay. Well, let me ask you now, do you
  4   understand it --                                         4   know whether Mr. Bannon has taken money from Mr. Guo?
  5       Q Do you --                                          5      A   Only from the report that he took a million
  6       A -- so I have question about it.                    6   bucks, so I have no other personal knowledge.
  7       Q Okay. Do you know whether -- well, let me          7   However, I know he use his private airplane and use
  8   ask you this. Do you know whether Mr. Je ever            8   his other -- his bodyguard and stuff like that.
  9   provided funding to the entity that you were a           9          And I was joking to Mr. Bannon once, I said
 10   director of, Rule of Law Society?                       10   I would rather -- I always take a coach. I'm not
 11       A I have no idea.                                   11   going to -- coach to any of those because that taints
 12       Q Do you know whether he provided funding to        12   your soul.
 13   Rule of Law Foundation?                                 13      Q    I'm sorry, you're saying Mr. Bannon used
 14       A I have no idea, as well.                          14   Mr. Guo's private plane and bodyguards?
 15       Q Okay. Now, are you familiar with an entity        15      A   Yes. Mr. Guo told me that. And there's
 16   called "ACA"?                                           16   a -- there -- there is a photo online to show
 17       A I read about it.                                  17   Mr. Bannon guarded by Mr. Guo's bodyguard.
 18       Q But was ACA ever discussed in the context         18          MS. CLINE: Objection; foundation.
 19   of William Je, when you were having talks about         19          THE WITNESS: Mr. Guo's -- Mr. Guo's
 20   William Je?                                             20   associate said that much on Twitter, said, "Look
 21       A I -- no. I only found out online. I --            21   Mr. Bannon, look at Mr. Guo's bodyguard." So that is
 22   first, I was mistaken. I thought ACA was CA- -- CAA,    22   the foundation. I don't make it -- I just make the
 23   which was the Sovereign Fund. I -- that's why I have    23   observation.
 24   problem.                                                24          MS. CLINE: I just repeat my evidentiary
 25            I would -- I would not -- well, I -- I         25   objection to the witness's testimony.



                                                                                                    21 (Pages 81 to 84)
                                       ALARIS LITIGATION SERVICES
www.alaris.us                             Phone: 1.800.280.3376                                        Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 20 of 33

                                               SASHA GONG 11/26/2019

                                                    Page 109                                                               Page 111
  1       Q (By Mr. Greim) Although he's offered things         1      A   I was -- I serve as a director of C(4), so
  2   to you, you've said?                                      2   am -- should -- am I obligated to keep that secret?
  3         MS. CLINE: Objection to form.                       3   And this should be reported in -- in the 1099 -- or,
  4         THE WITNESS: Yes. On air, that is. Even             4   no, in the 990, right?
  5   privately and publicly.                                   5      Q      Well, let -- let me suggest this. If --
  6       Q (By Mr. Greim) Do you know whether Guo has          6   you know, there is the opportunity to designate parts
  7   given money to any other journalist or media outlet?      7   of this transcript as "Confidential."
  8       A I have no knowledge.                                8      A   Uh-huh.
  9       Q Are you familiar with the entity -- or the          9      Q      I can't -- I'm not your lawyer, so I can't
 10   website "FollowCN.com"?                                  10   advise you on what you can or cannot disclose. Can't
 11       A "Follow CN"?                                       11   do that. But I can tell you that you will have the
 12       Q Yeah. It's the word "follow," capital C,           12   opportunity to designate parts of this transcript
 13   capital N, dot com.                                      13   "confidential" under our protective order.
 14       A No.                                                14          What I can't promise you is that the other
 15       Q Have you -- are you familiar with an entity        15   parties won't contest that, including -- including my
 16   called "Guo Media"?                                      16   own client. And so all I can do is put the question
 17       A Yes.                                               17   to you.
 18       Q What is that?                                      18      A   I think, in that case, I -- I may decline
 19       A That was Guo's personal social media               19   to answer that question because I have to consult
 20   platform. He's the only one speaking there.              20   with people whether or not -- you know, I can call
 21       Q Did Guo ever tell you who actually owned           21   Jennifer right away and see if I -- you know, if I
 22   it?                                                      22   have the legal obligation to answer that question.
 23       A No. Everybody assume he owned it.                  23      Q      Is this the Jennifer --
 24       Q Do you know of any of the PR firms or              24      A   Or conceal that question.
 25   agents that Guo has used?                                25      Q      Is this the Jennifer Mercurio you spoke


                                                    Page 110                                                            Page 112
  1          MS. CLINE: Objection to form; foundation.          1   about earlier?
  2          THE WITNESS: No.                                   2       A Yes.
  3      Q      (By Mr. Greim) Has Mr. Guo or one of his        3       Q Did Ms. Mercurio caution you not to reveal
  4   entities given to Lianchao Han's organization?            4   information from your time as a director?
  5      A   You mean, citizens -- (inaudible) --               5       A No, she did not, but I'm cautious on -- on
  6          MS. CLINE: Objection. Oh, sorry.                   6   this.
  7          THE WITNESS: According to Guo, yes, he             7       Q Okay. Well, let me ask you this. Just
  8   did. And Guo told me long time ago -- I don't know        8   without naming names, has the (c)(3) or (c)(4) given
  9   what had happened -- he said he gave them 180,000.        9   money to any U.S. dissidents?
 10   And did he give them later -- I have no idea -- you      10         MS. CLINE: She just -- she just testified
 11   know, more money? I have no idea.                        11   that she wants to refuse to answer the question.
 12      Q      (By Mr. Greim) Did Mr. Guo tell you exactly    12         THE WITNESS: Yeah.
 13   which of his entities gave $180,000 to Mr. Han's         13       Q (By Mr. Greim) Well, I actually asked for
 14   entity?                                                  14   the names of groups, not just asking --
 15      A   No. I did not question.                           15       A Let me say, not to my knowledge.
 16      Q      Have you ever been given money by Mr. Han's    16       Q Okay. Has -- has the (c)(3) or (c)(4)
 17   entity?                                                  17   given money to any dissidents of any kind?
 18      A   No. And I gave them $5,000 for a different        18       A Not to my knowledge.
 19   project last year. That was supposed to be a loan,       19       Q Has the (c)(4) undertaken any activities of
 20   they just did not repay me.                              20   any kind?
 21      Q      Let me ask you about the Rule of Law           21         MS. CLINE: Objection to form.
 22   entities, a follow-up question.                          22         THE WITNESS: I can't -- I can't answer
 23          Are you aware whether the Rule of Law             23   that.
 24   (c)(3) or (c)(4) has actually given money to any         24       Q (By Mr. Greim) Is it because you -- you
 25   group?                                                   25   don't know or because you believe it's confidential?



                                                                                                 28 (Pages 109 to 112)
                                           ALARIS LITIGATION SERVICES
www.alaris.us                                 Phone: 1.800.280.3376                                     Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 21 of 33

                                                   SASHA GONG 11/26/2019

                                                            Page 113                                                             Page 115
  1      A    I do know, but I think it's confidential.                 1   only, you know, thing. But I have two sources I can
  2           MS. CLINE: Eddie, let me just put                         2   state. One source I would not state.
  3   something on the record. You had asked a question a               3           MS. CLINE: Again --
  4   moment ago about something that a lawyer and Ms. Wang             4           MR. GREIM: Well --
  5   (sic) spoke about, and she actually answered the                  5           MS. CLINE: -- same -- same objections I've
  6   question.                                                         6   been raising all day.
  7           So just for the record, Ms. Wang's not                    7       Q     (By Mr. Greim) And, you know, the other
  8   represented by counsel, the Rule of Law Society has               8   thing -- I'll just tell you that there are two
  9   no counsel here, so I just don't want there to be                 9   purposes for a deposition. You know, one is to
 10   a -- an argument later that the fact that she                    10   obtain testimony that will itself be admissible.
 11   answered that question is some sort of subject matter            11   Another purpose is to learn information from which we
 12   waiver.                                                          12   can try to find things that will be admissible.
 13           MR. GREIM: No. We -- we don't believe                    13            And -- and so some things you are telling
 14   that that's true and, frankly, I don't believe that              14   us here are -- you've made clear are based on your
 15   my question called for any privileged discussion.                15   review of other sources. Some things are based on
 16           My question was about whether you'd                      16   things that the individuals involved have told you.
 17   received any directives, and we don't view that as               17            So we'll just try to make clear. And I
 18   disclosure of any privileged information, and we                 18   thank you for making clear where that information
 19   certainly don't view it as a waiver. We believe that             19   came from.
 20   any privilege there is completely intact.                        20      A     I would make that distinction --
 21           THE WITNESS: Yeah, here's what -- my                     21       Q     Okay.
 22   understanding is that I'm no longer a -- a member, so            22      A     -- clearly, what I -- personal knowledge
 23   I'm -- she's not representing me.                                23   and secondhand knowledge.
 24           MS. CLINE: I -- I under- -- understand.                  24       Q     Very good.
 25   There's just a -- Eddie and I can have a fight later             25            Did you ever talk with Mr. Guo about


                                                            Page 114                                                             Page 116
  1   about whether you're permitted to answer those                    1   Ms. Wang's background?
  2   questions, but I just don't want anybody who's not                2      A    No.
  3   here to be waiving a privilege.                                   3      Q     Did you ever talk with Ms. -- Mr. Guo or
  4           MR. GREIM: That's right. And, frankly, I                  4   Ms. Wang about whether she was still a member of the
  5   mean, I -- I don't think we need to delve any further             5   Chinese Communist Party?
  6   into that topic.                                                  6      A    I never talk to them. Ms. Wang said that
  7       Q     (By Mr. Greim) Okay. Let me -- I'm going                7   much herself in an interview, so it's a public --
  8   to go through and ask you about a few individuals, to             8   it's public knowledge. She said she was the party --
  9   the extent that I haven't already done this before.               9   that's in 2017. She said she's a -- she was a party
 10           First of all, I think you testified that                 10   member for 17 years, she was still a loyal party
 11   you had met Yon Ping (phonetic) or Yvette Wang?                  11   member, at least as to -- as to 2017.
 12      A      Yes.                                                   12      Q     Do you know -- do you know when this
 13       Q     How many times have you met her?                       13   interview was in 2017?
 14      A      Perhaps two or three times. I don't recall             14      A    I think it's later part of 2017, somewhere
 15   that much.                                                       15   in September, November, that -- that time frame.
 16       Q     Have you -- did you have any opportunity to            16      Q     Who was the interview with?
 17   discuss her background with -- with her?                         17      A    The Mirror -- the Mirror host,
 18      A      No. However, as a reporter, I went to                  18   Chen Xiaoping. Last name C-h-e-n, first name
 19   check the Chinese site, and I believe she's a                    19   Xiaoping, X-i-a-o-p-i-n-g.
 20   graduate from the Liu Yung (phonetic) PLA Information            20      Q     Did you witness Ms. Wang acting in any role
 21   Technology. Now it's called the People's Republican              21   with Guo other than as his assistant?
 22   Army's Information Technology -- Information some --             22           MS. CLINE: Objection to form.
 23   Engineering University.                                          23           THE WITNESS: No.
 24           I only have two sources as a reporter, and               24      Q     (By Mr. Greim) Let me ask you maybe one or
 25   I can't testify to truth of that. And that's the                 25   two more questions about Han Chunguang. Did you ever



                                                                                                          29 (Pages 113 to 116)
                                              ALARIS LITIGATION SERVICES
www.alaris.us                                    Phone: 1.800.280.3376                                          Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 22 of 33

                                          SASHA GONG 11/26/2019

                                               Page 117                                                           Page 119
  1   converse with him?                                     1   Mr. Guo?
  2      A No.                                               2      A   No.
  3      Q Did you ever hear him speak?                      3      Q    Have you ever been present with Mr. Guo and
  4      A Just a few words.                                 4   Mr. Bass together?
  5      Q And what language was he speaking?                5      A   No.
  6      A Northern dialect.                                 6      Q    Have you ever been to an office where
  7      Q Okay. I'm sorry, is that -- is that               7   Mr. Guo works, aside from his apartment?
  8   Mandarin?                                              8      A   Yes.
  9      A Mandarin, yes.                                    9      Q    Where was that?
 10      Q And you're familiar with Mandarin speakers?      10      A   It's somewhere in -- 5th Avenue and 62
 11      A Yes. I actually speak four dialects.             11   and -- someplace like that. It's a six-split-story
 12      Q Okay. Well, what -- what are those four          12   building, very modern building.
 13   dialects?                                             13      Q    Okay. Was that 162 East 64th Street?
 14      A Oh, I speak -- I -- Cantonese, Mandarin,         14      A   I can't testify for the address, I just
 15   Toisanese and Hunanese.                               15   went there.
 16      Q All right. And could -- could you draw any       16      Q    Was that -- did that appear to be the
 17   conclusions about Mr. Han's level of education by     17   office of an entity with "Golden Spring" in the name?
 18   hearing his speaking of Mandarin?                     18          MS. CLINE: Objection.
 19         MS. CLINE: Objection; foundation. You're        19          THE WITNESS: I don't know. I know that
 20   not qualifying her as an expert.                      20   Guo's broadcasting studio is there.
 21         THE WITNESS: I think -- well -- well, I --      21      Q    (By Mr. Greim) Okay. Did -- did you see
 22   as a standard Mandarin speaker, reporter, and a       22   where Guo's office was in that building?
 23   teacher, I guess his education sounds like he -- he   23      A   Yes.
 24   does not have the high school certificate kind.       24      Q    Where was it?
 25      Q (By Mr. Greim) I'm sorry, what -- what --        25      A   You know, that's the building. I think


                                               Page 118                                                           Page 120
  1   what do you mean by that?                              1   that Guo's office was on the top floor.
  2       A Not very well educated.                          2       Q Who else has an office there?
  3       Q Would you be surprised to hear that he ran       3          MS. CLINE: Objection; foundation,
  4   an investment or a media company?                      4   relevance.
  5       A No. No way.                                      5          THE WITNESS: Yeah. The foundation, here
  6          MS. CLINE: Objection to form.                   6   is that. Guo told me that was also the -- the -- the
  7          THE WITNESS: So -- so -- all right. I           7   office of the Rule of Law Society and Rule of Law
  8   have no knowledge and -- but I'd be surprised.         8   Foundation. And he told me, if you come to work
  9       Q (By Mr. Greim) Okay.                             9   here, you have an office here.
 10       A So why would someone who ran an investment      10          And he also pointed out an office or so,
 11   firm to -- to serve as a cook?                        11   you know, on the top floors, that was Mr. Bannon's
 12       Q All right. Let's --                             12   office. And there was a kitchen and there was some
 13       A That's my journalistic question.                13   other offices, but I have no idea what other entity
 14       Q Okay. Well, remember, we are asking you         14   was there besides the Guo Media.
 15   the questions here, Ms. Gong.                         15       Q (By Mr. Greim) Did you see the Guo Media
 16       A All right.                                      16   setup within this building?
 17       Q Okay. Have you ever met someone named           17       A Yes. I actually help him to -- you know,
 18   J. Kyle Bass?                                         18   to -- to straighten up some broadcasting equipment.
 19       A No.                                             19   And his people sent me a budget for $2 million to
 20       Q Do you know his role with Guo?                  20   build a studio.
 21       A Yes.                                            21          I thought it was nuts because the whole
 22       Q What is it?                                     22   studio design and thing for that space -- at first,
 23       A He is the -- he is the chairman of the          23   it was designed wrong. And the -- and then the
 24   Rule of Law (c)(3).                                   24   two -- well, I decided, with everything together, it
 25       Q And have you ever discussed Mr. Bass with       25   would not exceed 150,000.



                                                                                            30 (Pages 117 to 120)
                                      ALARIS LITIGATION SERVICES
www.alaris.us                            Phone: 1.800.280.3376                                     Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 23 of 33

                                                SASHA GONG 11/26/2019

                                                        Page 129                                                        Page 131
  1       Q And so you did not begin to become                      1   case -- following every case. I had my concern
  2   concerned until November of 2018?                             2   and -- to check all the details, but -- well, the
  3       A I began to -- I began to be more concerned              3   Rule of Law Foundation, because of Mr. Bannon's
  4   of Mr. Bannon after November 20. Before that I had a          4   involvement, I thought I was obligated to help out.
  5   lot of concern, but my concern focus on, you know,            5       Q So, in other words --
  6   how the Chinese -- Chinese government infiltrate in           6       A (Inaudible).
  7   Amer- -- in the United States and all that, because           7       Q Okay. But you still advised Mr. Guo on
  8   it's -- I don't think we have time to discuss all the         8   things like the Guo Media setup and -- and other
  9   details, but I have -- I was very, very concerned.            9   things after you had conducted the initial interviews
 10       Q Well, you -- when did you accept the -- a              10   with Mr. Guo?
 11   directorship on Rule of Law Society?                         11       A Yes.
 12       A July 2018.                                             12       Q And you still did another interview with
 13       Q And that is over a year after you first met            13   Mr. Guo an entire year later, in April 2018, correct?
 14   Mr. Guo?                                                     14       A Yes.
 15       A Yes.                                                   15       Q So you were not so concerned with him yet
 16       Q And your training as an investigative                  16   that you were prepared to deny him a platform to
 17   journalist in that entire year did not raise enough          17   speak?
 18   concerns to you for you to decline the invitation to         18       A No. That's somebody else platform. If you
 19   serve as a director?                                         19   listen to that inter- -- that interview is a
 20       A The reason is that Mr. Bannon wants to do              20   four-hour interview. You could hear -- I grill him
 21   that. And a couple of people in the CPDC talk to me          21   on those details, what I concern.
 22   and told me to somewhat, you know, watch over                22          The Mr. Liu Zhihua's (phonetic) case, as I
 23   Mr. Bannon.                                                  23   said, Mr. Jianhua (phonetic), he try to, you know, go
 24            So Mr. Bannon personally invited me in to           24   around and -- that was my concern.
 25   the foun- -- to the -- the Board. And later he said          25          You can clearly hear I want to know what


                                                        Page 130                                                       Page 132
  1   he could not function without me being there.                 1   the Chinese intelligence -- how the Chinese
  2      Q     Now, wait. Let me stop you.                          2   intelligence works through him and they work with him
  3      A    Uh-huh.                                               3   and what he knew about the operation of the Chinese
  4      Q     We're -- we're -- we're switching around             4   intelligence and the corrupted officials.
  5   here.                                                         5      Q    Let me ask you, I mean, did Mr. Guo -- has
  6      A    Uh-huh.                                               6   he told you pointblank that he is no longer working
  7      Q     Let's go ahead and finish this, and then I           7   with the Chinese intelligence?
  8   want to come back to my other question.                       8          MS. CLINE: Objection to form.
  9           So what is -- which -- which Board is it              9          THE WITNESS: No. And on the contrary, he
 10   that Mr. Bannon invited you to be a part of?                 10   talk all the time about his close connection with
 11      A    (c)4.                                                11   the -- the high-ranking leaders and the Chinese and
 12      Q     The (c)4. Rule of Law Society?                      12   this or that. And he -- he -- actually, he's very
 13      A    Yes.                                                 13   proud in public of his maintaining connections with
 14      Q     Okay. Okay. Thank you.                              14   people -- the leaders -- the Chinese Comm- --
 15           And did Mr. Bannon explain to you why he             15   Communist Party inside China.
 16   think -- thought he needed to rely upon you in the           16      Q    (By Mr. Greim) Well, when is the last time
 17   Rule of Law Society?                                         17   that Mr. Guo said to you that he was in contact with
 18      A    Because I'm the only one there who speaks            18   high-ranking officials within China?
 19   both language fluently, who understand the situation.        19      A   Well, it's not to me. He -- actually, just
 20      Q     Okay. I guess my question to you is: Why            20   weeks ago he broadcast it out. I haven't paid that
 21   did it take you at least a year from your first              21   much attention his -- to his recent broadcasting, but
 22   meeting with Mr. Guo to begin to have concerns about         22   I know he talk about it on air.
 23   him?                                                         23      Q    Okay. Let me ask you about -- you
 24      A    I had concern before, so that's why I have           24   mentioned an entity, CPDC. What is that?
 25   all the documents and check and everything and every         25      A   The Committee for Present Dang- --



                                                                                                  33 (Pages 129 to 132)
                                            ALARIS LITIGATION SERVICES
www.alaris.us                                  Phone: 1.800.280.3376                                      Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 24 of 33

                                                  SASHA GONG 11/26/2019

                                                        Page 133                                                          Page 135
  1   Committee for Present Danger China, which is a group          1   broadcast for four -- for three hours and that there
  2   of China hawks. And so they organize and they focus           2   are 4 million VPN. Each VPN have ten people behind,
  3   on -- I should say "we," because I'm a member --              3   so 40 million people are listening.
  4   focus on, you know, pushing the U.S. -- U.S./China            4          I said -- well, mostly my experience. Most
  5   policy certain way. So this is a group of the China           5   of those VPNs are tech VPNs. So they call it denied
  6   hawks.                                                        6   service, the VPN. So, like, if you broadcast, they
  7      Q      Okay. And you're a member of that, I think          7   get into you a few second each, a few second each, so
  8   you've said?                                                  8   other people try to get -- get on and they have
  9      A     Yes.                                                 9   trouble. So 4 million -- and other entities also
 10      Q      Were you -- who -- is Mr. Bannon a member?         10   report millions of VPN attacks to deny service.
 11      A     Mr. Bannon's -- well, I'm a founding member         11          So it's not -- it's -- it's wrong if you
 12   and then Mr. Bannon's a founding member as well.             12   expect the Chinese attack you and -- the VPNs would
 13      Q      Is Mr. Waller a member of it?                      13   not be -- you know, 4 million VPN may be just, like,
 14      A     Mr. Waller is a member, yes.                        14   100 VPN attack you. It should attack you 100,000
 15      Q      Is Ms. Wallop?                                     15   times and deny other people service. It's not 40 --
 16      A     I don't remember, because the list keep             16   does not represent 40 million listeners.
 17   expanding.                                                   17      Q    I'm -- okay.
 18      Q      Okay. Has Mr. Bannon tried to raise money          18          MS. CLINE: Objection; foundation.
 19   for CPDC?                                                    19          MR. GREIM: Okay. And --
 20      A     Well, I don't -- I don't think he made any          20          THE WITNESS: The foundation is that I -- I
 21   attempt, or so I heard -- I don't remember where I           21   do know this. I'm a broadcaster.
 22   heard he told people that Bannon has more money than         22      Q    (By Mr. Greim) So -- so -- but -- but
 23   God -- or, no, Guo has more money than God and he            23   here's my question. Is this something that -- this
 24   can -- something. But people's impressions that,             24   is in context of you talking to Bannon and giving --
 25   with Steve Bannon there, money would not be a big            25   and giving him concerns, correct?


                                                        Page 134                                                          Page 136
  1   issue.                                                        1       A Yes.
  2      Q      Has any member of the CPDC expressed                2       Q Okay. And what Guo had said is that lots
  3   concern to you about Mr. Guo?                                 3   of people are listening to Guo Media?
  4      A     Yes.                                                 4       A Right.
  5      Q      Who?                                                5       Q Is that right?
  6      A     I think I don't want to disclose the                 6       A Uh-huh.
  7   private conversation, and I -- without their                  7       Q And if I understand your testimony, you
  8   permission.                                                   8   tried to explain to Mr. Bannon that, because of this
  9      Q      Okay. Well, don't disclose the identity             9   VPN issue, that, in fact, not as many people were
 10   then, but what did the -- what was the concern that          10   probably listening to Guo Media as Guo suggested.
 11   this person expressed?                                       11       A Right. I said the normal calculation at --
 12      A     This -- not -- I don't mean this person, I          12   in my experience, is that if you have, say, 10,000
 13   mean, these pers- -- peop -- persons. And they               13   people -- if you have 10,000 people on your -- on
 14   believe Guo is a bad person and a liar. And that             14   YouTube, and then your -- your own V- -- your own
 15   they -- they have concern of Mr. Bannon's connection         15   platform might be, like, 20 percent to 30 percent of
 16   with Mr. Guo. And one of them even asked me to watch         16   that.
 17   over and then talk to Bannon.                                17       Q Okay.
 18      Q      Did you do that?                                   18       A That's my experience.
 19      A     Yes, I did.                                         19       Q Okay. What else did you tell Mr. Bannon?
 20      Q      And what did you tell Mr. Bannon?                  20       A And I told him he should not participate in
 21      A     Several things. First, about Guo Media, I           21   Guo's showing off wealth sessions, like drinking --
 22   told Mr. Bannon Guo's number -- Guo always claimed           22   not drinking -- smoking cigar -- cigar and all that.
 23   there are millions of people listening to his                23   I said, "The Chinese -- actually, the Chinese people
 24   broadcast. I said, "It's not true."                          24   despise that."
 25            And say Guo would show, hey, today we               25          Well, this -- I said, none -- none of



                                                                                                     34 (Pages 133 to 136)
                                              ALARIS LITIGATION SERVICES
www.alaris.us                                    Phone: 1.800.280.3376                                       Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 25 of 33

                                              SASHA GONG 11/26/2019

                                                      Page 141                                                          Page 143
  1          MS. CLINE: Objection to form; foundation.            1   Guo retaliating against any dissident?
  2          THE WITNESS: Huge impact because people              2             MS. CLINE: Objection to form.
  3   were afraid of being sued and people were afraid of,        3             THE WITNESS: How about to me?
  4   you know, any -- because Mr. Guo launch attack to           4      Q       (By Mr. Greim) Okay. How about to you.
  5   different dissidents a lot.                                 5   Tell --
  6          Whenever he attacked -- you know, a                  6      A       Yes.
  7   lawsuit -- these people, you know, they left their          7      Q       Tell us about that.
  8   country, they left -- they -- they have problem of          8      A       And this is very peculiar. I never have a
  9   paying legal fee, and they're very afraid.                  9   bad relationship with Guo and I was okay with him
 10          So the Chinese community actually developed         10   until, you know, I was -- I -- you know, in the past
 11   a term called "Teflon." Teflon's because Guo's             11   year I was making a movie -- and Mr. Bannon also
 12   name -- the word "Guo" in Chinese sounds like a pot        12   participate in it -- on the dissident movement in
 13   or a pan.                                                  13   former Soviet Union and Eastern Europe and China. So
 14          So -- and you talk to people, said, "Hey,           14   that's a -- a whole docuseries on dissident
 15   have you heard of this?" So I'm Teflon, means I            15   movements.
 16   don't even want you touch -- touch the subject.            16             And I didn't tell Guo much about it until I
 17          The problem is that Guo have touched so             17   came back from Europe. I came back from Europe, I
 18   many tough subjects. Hong Kong mainland and the --         18   gave him a call. I said, "Hey, I came back, I did a
 19   and the intelligence office and Chinese espionage.         19   lot of interviews, I'm making a movie on this."
 20          The dissident community used to discuss the         20             And so --
 21   subject a lot. Now they afraid to even touch the           21      Q       What was Guo's response?
 22   subject.                                                   22      A       Just -- well, he would say, "Oh, yeah,"
 23          For example, we all know Guo works very             23   just like, "good" and whatever.
 24   closely with the Chinese intelligence. Say Chinese         24             But later I -- I -- I interviewed the
 25   intelligence had Ma Jian -- last name M-a, J- --           25   former KGB counterint- -- the head of


                                                    Page 142                                                            Page 144
  1   first name J-i-a-n -- who was accused of -- you know,       1   counterintelligence, which means intelligence,
  2   who was sentenced to life in prison for taking Guo's        2   Oleg Kalugin, Mr. Kalugin, who defected to the states
  3   money.                                                      3   25 years ago. So I'm happy to clear (phonetic) out
  4          And, normally -- normally, the Chinese               4   is that I just interviewed a KGB guy.
  5   media, Chinese dissidents would focus on that, say,         5           Suddenly, Guo made a broadcast -- made a --
  6   hey, how corruption, and what's the -- international        6   made up a story, said I went -- I drove from Italy
  7   corruption, how the -- you know, the espionage and          7   to -- to Russia and to meet with the -- with the top
  8   how they infiltrated.                                       8   Chinese intelligence and the KGB guys. Then I took
  9          Nobody dare to touch it now because if you           9   $10 million from the Chinese to separate him from
 10   touch it, Guo would say, "Hey, you are attacking my        10   Mr. Bannon.
 11   buddy Ma Jian." So he would make up a lot of stories       11           I said, "Hey, first, the interview was -- I
 12   like he make up stories on me.                             12   did not say that" --
 13          I am this -- I have to express my personal          13       Q Let -- let -- let -- let me stop you for a
 14   opinion. I am mad as hell.                                 14   second. So those are allegations that Guo publicly
 15      Q    Okay. Okay.                                        15   made about you?
 16          MS. CLINE: And, Ed -- before you clean              16       A Yes.
 17   that up, Eddie, again, I just register my objection        17       Q Okay.
 18   to this type of testimony when personal knowledge is       18       A Yes. And he -- he said, you know, I was
 19   interspersed with opinion is interspersed with what's      19   bought out and to separate -- separate him from
 20   reported and -- and -- and hearsay and so forth, so        20   Mr. Bannon. I -- I don't know Mr. -- what Mr. Bannon
 21   we object and we'd move to strike.                         21   said to Guo. And --
 22          THE WITNESS: Can I talk about my personal           22       Q Are those allegations true?
 23   knowledge then?                                            23       A Of course not. Of course not. I -- you
 24      Q    (By Mr. Greim) Yes. That was -- my next            24   know, I can show you my passport and the U.S. border
 25   question is: Do you have any personal knowledge of         25   records and the -- the strange thing is that



                                                                                                      36 (Pages 141 to 144)
                                          ALARIS LITIGATION SERVICES
www.alaris.us                                Phone: 1.800.280.3376                                           Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 26 of 33

                                                   SASHA GONG 11/26/2019

                                                        Page 145                                                         Page 147
  1   Mr. Bannon actually knew where I was in Europe.               1   Of course, I'm mad as hell. I don't want to talk to
  2           And I came back from Europe, two months               2   him anymore.
  3   later I interview with the KGB guy. Never left the            3      Q    Okay. Have you heard or have you witnessed
  4   country. And while -- the strange -- very, very               4   Guo make similar accusations against other
  5   strange thing, you know, the story he made up was --          5   dissidents?
  6   he said, you know, I took $10 million.                        6          MS. CLINE: Objection to form.
  7           How the hell I took 10 mil- -- I thought              7          THE WITNESS: Once he made accusations
  8   Mr. Bannon, with his current condition, if you want           8   a lot in his broadcasting, and -- but, you know,
  9   to separate Guo, somebody paid him $10 million, he            9   because I did -- this thing is -- I personally
 10   would take it.                                               10   involved. And also they made up another lie to --
 11           Well, I don't know if he would take it, but          11   against me.
 12   that's -- you know, that's what I thought.                   12          And Mr. Guo said, "We have a lawsuit. We
 13       Q Did you ever talk directly with -- have you            13   apply for" -- Mr. Guo said I swindle all the money
 14   spoken directly with Guo after he made this                  14   because we -- our lawyer is free.
 15   allegation against you?                                      15      Q    (By Mr. Greim) Hold on. Hold on. Wait a
 16       A Of course not.                                         16   second. This is a separate statement Mr. Guo has
 17       Q Okay.                                                  17   made?
 18       A I was mad as hell. And -- would you?                   18      A   Yes.
 19   Would you be mad as hell to ex- -- face (phonetic) a         19      Q    Okay. And what was -- was the statement
 20   liar like that? Of course you will. If I tell --             20   about you?
 21   you know, make up all the story, of course I was mad         21      A   About our legal fee because we apply for
 22   as hell.                                                     22   that -- some help from the Rule of Law --
 23           And how could someone say -- you know, a             23      Q    I see. Okay. So he was -- the statement
 24   friend, to make up a story like that and to say that         24   was about your --
 25   to the whole world.                                          25      A   Legal fee.


                                                        Page 146                                                         Page 148
  1          I did not respond because I thought that               1       Q -- legal fees in your Voice of America
  2   was beyond my -- beyond, you know, my integrity to            2   lawsuit?
  3   respond to something so ridiculous, but that's how he         3       A Yes.
  4   made up. So I -- of course, I began to review and --          4       Q Okay. What was the statement?
  5   you know, other things he said. That is something I           5       A He -- the statement he -- he and his trolls
  6   know.                                                         6   (phonetic) said I have no legal fee, I raised all the
  7          And he -- it's very, very -- it's -- and               7   money and took all the money myself.
  8   also Mr. Bannon. Mr. Bannon knows, and I wrote him            8       Q I see.
  9   and wrote him frequently when -- in my -- when I was          9       A And the -- the funniest thing is that the
 10   traveling in Europe, "I'm here today, I'm in the             10   two -- two directors of -- of Guo's trow (phonetic)
 11   solidarity," I'm something.                                  11   at -- in the Rule of Law Foundation knew about -- you
 12          And eventually he said, "Would you want to            12   know, in the board meeting I submitted all the
 13   see Trisulti in Italy?"                                      13   legal -- legal bills, and the -- the lawyer of the
 14      Q    This is something Mr. Bannon said to you?            14   Rule of Law Foundation know about it.
 15      A    Yes, e-mail.                                         15           So the other thing -- why I was so angry
 16      Q    Okay.                                                16   was Jennifer is, "Jennifer, do you know about it?"
 17      A    And he said, "Well" -- I said, "Okay. I              17           Jennifer said --
 18   would love to." So I actually spend my own money and         18           MS. CLINE: Hang on. Hang on. I'm
 19   went to Mr. Bannon's gladiator school for two days           19   concerned about privilege if she's talking to a
 20   and came back right to the United States --                  20   lawyer.
 21      Q    Okay.                                                21       Q (By Mr. Greim) Well, was this statement
 22      A    -- of America.                                       22   aft- --
 23      Q    Very good.                                           23       A That's not my lawyer.
 24      A    Mr. Bannon knows that. And I -- I'm                  24       Q Was this statement after you have left the
 25   supposed to be his friend? He does not defend me?            25   Rule of Law Society?



                                                                                                   37 (Pages 145 to 148)
                                              ALARIS LITIGATION SERVICES
www.alaris.us                                    Phone: 1.800.280.3376                                    Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 27 of 33

                                           SASHA GONG 11/26/2019

                                                Page 157                                                   Page 159
  1   million dollars --                                       1       Q (By Mr. Greim) Do you think that the risk
  2      Q (By Mr. Greim) Is -- I'm sorry, is this the         2   of placing regular phone calls over open cell lines
  3   Guo --                                                   3   to the mainland is known to politically active
  4      A Guo --                                              4   Chinese dissidents in the U.S.?
  5      Q I'm sorry, the Bannon --                            5           MS. CLINE: Objection; form, foundation.
  6      A -- Bannon. Bannon took a million dollars            6           THE WITNESS: You mean, the risk?
  7   from Eastern -- Eastern Profit?                          7       Q (By Mr. Greim) Yes.
  8      Q Now, Ms. Gong, please, just -- just                 8       A Yes, everybody knows that, so we are all
  9   answer -- answer the --                                  9   trying to minimize our contact with China.
 10      A Yes.                                               10       Q Or do you try to use encrypted services
 11      Q Let's -- let's do question and answer. So          11   like WhatsApp or Signal?
 12   my question to you is -- well, let -- let's go back.    12       A The Chinese blocked WhatsApp -- WhatsApp
 13         So my question was actually whether               13   and Signal, so unless you can, you know, find a way
 14   Mr. Guo's public interaction with members of the        14   to cross the great firewall, Whats and Signal and
 15   China hawk community have any effect on, let's say,     15   Google and -- none of this works.
 16   the credibility of U.S. China hawks.                    16           MR. GREIM: I am now -- oh. I'm going to
 17          MS. CLINE: Objection to form; foundation.        17   play -- the final few questions. I'm going to play
 18          THE WITNESS: A lot. And he make them look        18   for you a few clips that I -- I doubt you've heard
 19   unreasonable, ridiculous, and base so much of the       19   before, but I'll ask you. I'll play for you a few
 20   policy opinion on rumors.                               20   clips. I'm going to see if you recognize the voices
 21      Q (By Mr. Greim) Do you know whether Mr. Guo         21   on these.
 22   has attempted to make payments or contributions or      22           And I'll -- I'll represent that the very
 23   loans to members of the China hawk community?           23   first clip is what we have previously produced and
 24          MS. CLINE: Objection to form.                    24   played, and we've produced a transcription, as
 25          THE WITNESS: I only know he paid                 25   Video 1.


                                                Page 158                                                   Page 160
  1   Mr. Bannon and later learned pay Mr. -- Mr. Gertz and    1           What I'm going to do is I'm going to turn
  2   other people I don't.                                    2   my laptop around and I'm going to play it for you.
  3       Q (By Mr. Greim) Okay. I just have a few             3           THE WITNESS: Uh-huh.
  4   questions left for you here.                             4       Q (By Mr. Greim) This is in Chinese. I'm
  5          So, Ms. Gong, you -- do you still stay in         5   going to try to do it so that opposing counsel can
  6   touch with individuals living in China?                  6   hear it, too, and -- and see what's on my screen. I
  7       A Not much because I'm afraid, you know, they        7   know it may not be as bright as it could be.
  8   might be -- they might be tainted in a way.              8           MS. CLINE: So I just -- this may have been
  9       Q And does someone living in the U.S. who is         9   sorted out before I got involved in the case, but I
 10   a high-profile dissident opposing the CCP face risks    10   have no idea what Video 1 is and whether it's been
 11   of surveillance if they make regular phone calls over   11   authenticated, but, I mean, I'll allow you to --
 12   open cell phone lines to the mainland?                  12           MR. GREIM: Well, right. That's one --
 13          MS. CLINE: Objection to form; lacks              13           MS. CLINE: -- ask the question.
 14   foundation.                                             14           MR. GREIM: That's one reason we're going
 15          THE WITNESS: Of course, because I don't          15   to do it. So this has been produced -- you remember
 16   even call my family that much, being afraid of, you     16   we produced a binder to the Court of different
 17   know, the -- the -- the secret police going after       17   trans- -- translations? This was since you've been
 18   them.                                                   18   in the case, I -- I believe. And so this is the very
 19       Q (By Mr. Greim) And what about -- are there        19   first of those. It's a three-minute clip and it just
 20   also risks in calling Hong Kong phone numbers?          20   appears online.
 21          MS. CLINE: Objection; foundation.                21           MS. CLINE: Online where?
 22          THE WITNESS: Well, Hong Kong, I don't            22           MR. GREIM: Here, let me pause so that we
 23   think -- well -- well, not now. Now I -- you know,      23   don't get too far. You know what? I've got -- on
 24   in the new Internet age and in the surveillance age,    24   the translation, we have the -- we have the string
 25   I think people are afraid.                              25   that you can find it on. I actually don't have it



                                                                                         40 (Pages 157 to 160)
                                       ALARIS LITIGATION SERVICES
www.alaris.us                             Phone: 1.800.280.3376                                 Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 28 of 33

                                           SASHA GONG 11/26/2019

                                                Page 161                                                             Page 163
  1   here. This is just a file that I have on my computer     1   of Guo's closest -- it's somebody with the status
  2   that I'm going to play.                                  2   of -- Yvette Wang left him and took a lot of tapes
  3           So I will -- I will just simply make a           3   and something, you know, back to China. So later
  4   record that this is Video 1, and then we will -- we      4   they placed some online, including -- I only saw a
  5   will send Video 1, this very clip that we're playing,    5   few. It's sort of a -- not -- but I never heard of
  6   so that it's part of this record.                        6   them.
  7           And then I'll refer to you -- you'll be          7           That's RPLRG's tape?
  8   able to see that -- you know, what the exact address     8      Q     Well, I just want to ask you this. I want
  9   is for Video 1 where you can pull it up off the          9   to -- has -- have you heard anyone say that RP- --
 10   Internet.                                               10   well, let me ask you this.
 11           So let me go back to the beginning because      11           Have you heard Guo say that RPLRG is a
 12   it just starts right off the bat. Make sure it's --     12   channel associated with the Chinese Communist Party?
 13   the volume is going. I don't know if I've got it or     13      A    I don't recall. It's something I -- I
 14   not.                                                    14   think, you know, I have to scratch my memory, is that
 15           (Counsel is playing Video 1 for witness.)       15   I don't recall he said to me personally, but I recall
 16        Q (By Mr. Greim) All right.                        16   some events like that.
 17       A That's Guo, that's for sure.                      17      Q     Okay. I'm going to show you one more clip.
 18        Q No. Hold on. Let me -- let me ask you            18   This one is a little bit longer, but this is -- and
 19   this as questions.                                      19   this is the last one here.
 20            First of all, you've spoken with Guo in        20           What I'm going to show now is what we have
 21   person many times, correct?                             21   previously produced -- and I think this will be more
 22       A Yes.                                              22   familiar to you -- as Video 4. It has been
 23        Q And you've heard his voice on prior              23   transcribed and -- and we've played it with a few
 24   recordings on the Internet?                             24   other witnesses.
 25       A Yes.                                              25           MS. CLINE: Yeah, and I'm just -- again,


                                                Page 162                                                             Page 164
  1         Q And my question to you is: Is the voice          1   lodge an objection to this method and line of
  2   that we just heard the voice of Guo?                     2   inquiry. I don't know about the authenticity of it,
  3            MS. CLINE: I'm just going to -- I'm going       3   nor do I know that this witness is qualified --
  4   to lodge an objection. Again, I don't know if this       4           THE WITNESS: Well, this -- this one's
  5   is appropriate for lay witness testimony. Obviously,     5   authenticate. I can -- I -- I know that.
  6   I'll let you ask the question, but I'm objecting.        6           MS. CLINE: Let me just finish my
  7            MR. GREIM: Your objection is preserved.         7   objection.
  8            THE WITNESS: That is him.                       8           I'm not sure this is an appropriate means
  9         Q (By Mr. Greim) Okay.                             9   of questioning a lay witness. To get this over with,
 10         A And not only the voice, but the way he          10   I'll sit here while you do it, but we preserve our
 11   speaks. He has a very distinguished way to speak.       11   objections.
 12            And, actually, you can find similar tapes      12           MR. GREIM: Understood.
 13   with the same contents, and he send it out. But this    13       Q     (By Mr. Greim) Now I'm going to show you
 14   one I've -- I -- I never heard it before. And -- but    14   what we have previously produced to the parties and
 15   he pledge allegiance to the Chinese many times and      15   transcribed in English as Video 4.
 16   that's one very clearly. The -- the way the             16           (Counsel plays Video 4 for the witness.)
 17   colloq- -- the colloquium he used, very, very           17           MR. GREIM: Okay. I've stopped it at the
 18   specific.                                               18   6:47 mark.
 19         Q (By Mr. Greim) Now, have you heard of a         19       Q     (By Mr. Greim) So my first question to you
 20   YouTube channel that is -- that goes by the desig- --   20   is: Did -- did you recognize the two individuals who
 21   designation "RPLRG"?                                    21   were on screen at the beginning of the clip?
 22         A Wasn't that -- was -- gosh, I'm scratching      22      A     Yes. The interview -- the interviewer is
 23   my memory here. I thought that RPLRG -- give me a       23   Mr. Xiaoping Chen. Last name C-h-e-n, first name
 24   few seconds.                                            24   Xiaoping, X-i-a-o-p-i-n-g, of Mirror Media.
 25            Yeah, that was some -- you know, 2017. One     25       Q     That's a name you mentioned earlier today?



                                                                                                  41 (Pages 161 to 164)
                                       ALARIS LITIGATION SERVICES
www.alaris.us                             Phone: 1.800.280.3376                                         Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 29 of 33

                                                       SASHA GONG 11/26/2019

                                                              Page 177                                                          Page 179
  1   supporting Mr. Bannon.                                              1   work with the Chinese Communist Party in whatever
  2      Q    No, you -- you -- you became the be                         2   way, not related, that's -- that's bullshit.
  3   director in November of 2018; isn't that correct?                   3          And, also, Mr. Guo making that much money
  4      A   That's not true. At that time, the -- the                    4   with that much -- and so what I support? I support
  5   foundation was not -- was not even -- was not -- did                5   anyone who would rebel that system. And you see
  6   not exist. And I signed the documents -- I think                    6   that -- look at Mr. Gorbachev and --
  7   it's in June or July 2019.                                          7      Q I just need you --
  8      Q    Okay. So let's just get this on the record                  8      A -- look at all --
  9   then. When -- when did you become a director of the                 9      Q I just need you to answer my questions.
 10   Rule of Law -- Law Society?                                        10      A Yes, I'm answering your question. You need
 11      A   I think it's May or June in 2000- --                        11   to understand that. You need to understand we, as
 12   whenever they incorporate, you know, they sent me                  12   dissidents, support anyone who rebel against the
 13   the -- those things. But the -- I think the --                     13   Communist Party.
 14   the -- the Society did not officially exist until the              14      Q Did Mr. Guo rebel against the Communist
 15   first board meeting, which was, I think -- let me                  15   Party?
 16   see -- May 2019.                                                   16      A For a time, appears so.
 17      Q    So your testimony is that you didn't become                17      Q And what was that period of time?
 18   a board member of the Rule of Law Society until May                18      A Well, when he started his -- his expose' in
 19   of this year?                                                      19   2017 and -- well, no, 2017 he was still supporting
 20      A   That's my understanding.                                    20   Mr. Xi.
 21      Q    Okay. And then you resigned in September                   21          But one thing we -- as a journalist, I'm
 22   of this year?                                                      22   extremely interested is that we know the Chinese
 23      A   Yes.                                                        23   government is corrupt. We know hundreds of billions
 24      Q    And what happened between May and September                24   of dollars was stolen from the Chinese people and
 25   that caused you to resign?                                         25   Mr. Guo clearly was part of that. I so welcome for


                                                              Page 178                                                          Page 180
  1      A    I was -- first I was in Europe and --                       1   Mr. Guo to expose how the Chinese government saw it,
  2   for -- and the second in -- in -- during that time I                2   even he is part of that --
  3   had a lot of exchange with Mr. Bannon, and I heard                  3      Q    Ms. Gong --
  4   Mr. Guo claim so many times he -- you know, he -- he                4      A   Yeah.
  5   is in control of the -- this -- these entities. And                 5      Q    -- I just need you to answer my questions.
  6   I talk to Mr. Bannon and I feel very uncomfortable.                 6      A   I am answering your question because that's
  7          The day I resign was the day I -- they sent                  7   not a yes or no question.
  8   me the financial statement and I realized whatever                  8      Q    Okay. So I thought you had testified
  9   money they promised never exist.                                    9   earlier that from the day -- even before you met
 10          And so that's why I thought I would not                     10   Mr. Guo, you thought he was backed by and supportive
 11   become part of -- you know, I would not cheat the                  11   of the Chinese --
 12   public. It's very simple. Just think of it. The                    12      A   Yep.
 13   day I got the -- I got the financial statement to see              13      Q    -- Communist Party.
 14   how much money is there, and I realized they have                  14      A   But I think he might have rebelled.
 15   been lying to the public all the time, so I resign.                15      Q    Okay. So just chronologic- --
 16      Q    Okay. But the source of your discomfort                    16      A   I still think that -- chronol- --
 17   didn't have anything to do with the fact that you                  17   chronog- -- chronologically, 2016, I heard his name,
 18   thought Mr. Guo was backed by the Chinese Communist                18   and the rest is I knew he escape and he started to
 19   Party, correct?                                                    19   expose a lot of details of corruption in China.
 20      A    No. Because, you know, the ways that the                   20          I -- of course, we welcome that. I think
 21   Chinese Communist Party control, they stole the                    21   United States government should welcome that and it
 22   entire country. So someone who lived in China one                  22   should question that.
 23   way or another, you have to work with the Chinese                  23          So, repeatedly, I question him. I offer
 24   Communist Party.                                                   24   him to sit down with him and write out all the
 25          I understand that whoever said they never                   25   details. He repeatedly denied me.



                                                                                                           45 (Pages 177 to 180)
                                                ALARIS LITIGATION SERVICES
www.alaris.us                                      Phone: 1.800.280.3376                                           Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 30 of 33

                                                     SASHA GONG 11/26/2019

                                                             Page 181                                                            Page 183
  1      Q      Okay. I'm just trying to get the                         1      A     That's not that true because -- it's really
  2   chronology. So when was the --                                     2   simple. For people who can expose corruption, most
  3      A      Yes.                                                     3   of them are part of corruption.
  4      Q      When was the first time you met Mr. Guo?                 4            So you're making -- you're -- he's -- he
  5      A      April 17th, 2017.                                        5   was making claims against some people in the Chinese
  6      Q      Okay. And prior to that, I thought you                   6   government. And I would love to know, even today,
  7   said you believed that he was supportive of the CCP?               7   what are the details? How they stole money from
  8      A      Oh, of course. And it's all in the media.                8   Chin- -- from the Chinese people. That's why.
  9      Q      Okay. And when did you come to think that                9            I was making a claim that he -- he makes
 10   he was rebelling against the CCP?                                 10   claim against certain individuals and he expose
 11      A      Well, after -- I think in -- in late 2017,              11   details of corruption. And those details we still
 12   after he -- actually, let me put it back.                         12   don't know at this point.
 13          First, I was -- I was wondering, why would                 13            As I said, the Mr. Lui case, I said before,
 14   the Chinese -- you know, our -- our -- our interview,             14   the (inaudible) case, remember that? How much money?
 15   why would the Chinese government put so much                      15   It's because that was billions of dollars of
 16   objection to our interview?                                       16   real estate. How --
 17          And so, you see, I interview a lot of                      17      Q      So I just want to make sure I'm
 18   people, top Chinese dissident. I say -- like, if you              18   understanding.
 19   want example, the blind activist, Chen Guangcheng,                19            So at the time of your Wall Street Journal
 20   when he was in Beijing, you know, I interviewed him               20   article in May of 2017, is it your view that Mr. Guo
 21   on air. No problem.                                               21   was a supporter of the Chinese government or was he
 22      Q      Ms. Gong, I just need to know when you                  22   rebelling against it?
 23   first thought Mr. -- Mr. Guo was rebelling against                23      A     My --
 24   the CCP.                                                          24            MR. GREIM: Objection; asked and answered.
 25      A      For a while. And I think 2018, when he                  25            THE WITNESS: Yeah. Okay. My reveal -- my


                                                             Page 182                                                            Page 184
  1   started to say "I'm against CCP," and I don't                      1   view is that he -- he supports the Chinese. He was
  2   remember which date.                                               2   part of the corruption, but now he wants to get his
  3          But, you know, all the time I thought he                    3   revenge. I don't know -- I was still doing my
  4   was -- he was also someone who deal with CCP because               4   investiga- -- investigation at that time. I don't
  5   he talk about his old leaders and -- all the time and              5   know his -- his personal view.
  6   have been, you know, trying to put stuff on the                    6      Q      (By Ms. Cline) Okay. But you reported that
  7   record.                                                            7   you were -- you were reporting on his claims of
  8      Q      So you wrote an article in the Wall Street               8   corruption in the CCP, correct?
  9   Journal about the Voice of America interview,                      9      A      Of course.
 10   correct?                                                          10      Q      And, in fact, in the -- in or around the --
 11      A   Yes.                                                       11   the time that the -- that the video -- sorry, that
 12      Q      And you wrote -- that was published in May              12   the interview was to take place, the Chinese
 13   of 2017, correct?                                                 13   government issued a warrant for Mr. Guo's
 14      A   Right.                                                     14   arrest; isn't that true?
 15      Q      And at that point in time you characterized             15      A      That was April 17, 2017, in the morning, I
 16   Mr. Guo as making claims about "extensive corruption              16   think.
 17   in the Chinese Communist Party" --                                17            You know, that was very strange to me,
 18      A   Yes.                                                       18   because, you know, if you issue an arrest warrant to
 19      Q      -- is that correct?                                     19   someone who's already abroad, how do you realize that
 20      A   That's true.                                               20   arrest warrant? That, I -- well, the Chinese
 21      Q      Okay.                                                   21   government rarely did things like that. They may
 22      A   Otherwise, I won't interview him.                          22   claim. They may claim someone's a criminal,
 23      Q      Okay. So at -- at least in April and May                23   whatever.
 24   of 2017, your view was that Mr. Guo was making claims             24            I have to be thinking of that. You know,
 25   against the Chinese Communist Party?                              25   all the Chinese -- that never happens, shenanigan,



                                                                                                           46 (Pages 181 to 184)
                                                ALARIS LITIGATION SERVICES
www.alaris.us                                      Phone: 1.800.280.3376                                          Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 31 of 33

                                                  SASHA GONG 11/26/2019

                                                        Page 185                                                         Page 187
  1   that -- calling Voice of America, threatening us, was         1   corruption, but -- well, he want to expose. I'm not
  2   to make the publicity, to give Guo credibility,               2   sure if he's against the corruption, otherwise, you
  3   because Mr. Guo had very little credibility before            3   know, when somebody brag about so much money having,
  4   that. After that, he -- he gained credibility from            4   so he's part of the corruption.
  5   my interview.                                                 5      Q   (By Ms. Cline) And you resigned from the
  6      Q Okay. I -- I just need you to answer my                  6   Rule of Law Society in September of this year,
  7   question.                                                     7   correct?
  8      A Yes, that's an answer. It's a more                       8      A   Yes.
  9   complicated answer, yes.                                      9      Q   And isn't it true that Mr. Guo suggested
 10      Q Okay. You report -- you -- you -- you try               10   that you should resign?
 11   to be truthful and accurate in your reporting,               11      A   Yeah. He also suggest -- I was also
 12   correct?                                                     12   thinking -- I actually stand -- talk to Mr. Bannon
 13      A Very much.                                              13   before Mr. Guo make any suggestions. And Guo
 14      Q Right. And in your Wall Street Journal --               14   actually make the claim he kicked me out of the --
 15   Journal article, you reported that on April 17th the         15   the -- the Board.
 16   Chinese government issued an arrest warrant for              16      Q   Well, Mr. Guo kicked you out of the Board
 17   Mr. Guo.                                                     17   because --
 18      A Yes, I did.                                             18      A   That's what he said.
 19      Q And that's a -- that was a true statement,              19      Q   -- or he asked you to resign because he was
 20   right?                                                       20   upset about some of the -- the traveling and the
 21      A That's a true statement. And I also have                21   reporting you were doing overseas, correct?
 22   secondhand sources.                                          22      A   I didn't do any report traveling.
 23      Q Okay.                                                   23      Q   What were you doing in the Ukraine and --
 24      A Second or third sources for that.                       24      A   I did not go to Ukraine at all.
 25      Q And you believe that the reason the Chinese             25      Q   Okay. Did you go to Russia?



                                                        Page 186                                                         Page 188
  1   government issued for -- a warrant for Mr. Guo's              1      A No, not at all. I need a visa. I did want
  2   arrest was that he was speaking out against members           2   to go because, you know, I want to interview
  3   of the Communist Party, correct?                              3   Mr. Gorbachev, and the -- Russia would deny any
  4      A   Yes, he's --                                           4   journalistic visa that --
  5          MR. GREIM: Objection.                                  5      Q Okay. I mis- -- misremembered your
  6          THE WITNESS: -- speaking out the details               6   testimony.
  7   of corruption, which is very important.                       7          Did you testify earlier that you did some
  8          Sorry for the objection --                             8   traveling overseas for the purposes of making a
  9          MR. GREIM: That's okay.                                9   journalistic movie?
 10          THE WITNESS: -- but I -- you know, the                10      A Yes.
 11   detail -- the corruption, Jesus Christ, and the              11      Q Okay. Where did you go?
 12   human -- human history never saw that sort of                12      A Well, Austria. And from Austria, because
 13   corruption in our history from the Chinese                   13   we carry orders, and -- and to -- to Czech Republic,
 14   government.                                                  14   Slovakia, Poland, Lithuania and Hungary.
 15      Q    (By Ms. Cline) And Mr. Guo was speaking out          15      Q Okay.
 16   against that corruption?                                     16      A And Bannon -- Mr. Bannon asked me to stop
 17      A   Against the members and the -- the -- so              17   by Italy. I did for two days. That's it.
 18   that's why I grill him so much in the -- I -- I              18      Q Okay. And when you were in those
 19   believe. And he is part of the corruption. And we            19   countries, did you interview people for purposes of
 20   welcome for anyone who's part of the corruption to           20   your movie?
 21   expose the corruption.                                       21      A Oh, yes.
 22      Q    So is he part of the corruption or is he             22      Q Okay. And part of the reason Mr. Guo asked
 23   against the corruption?                                      23   you to resign was because he was -- he was in
 24          MR. GREIM: Objection; asked and answered.             24   disagreement with the things you were doing with
 25          THE WITNESS: No, he's -- he's part of the             25   those interviews?



                                                                                                    47 (Pages 185 to 188)
                                              ALARIS LITIGATION SERVICES
www.alaris.us                                    Phone: 1.800.280.3376                                     Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 32 of 33

                                                 SASHA GONG 11/26/2019

                                                          Page 213                                                         Page 215
  1   time.                                                           1   dissident hunter?
  2           Dissident are people who defend freedom,                2      A    No. He -- he said he was a friend of
  3   who are freedom fighters. Dissident's where we --               3   dissident hunter. I don't know if he's a dissident
  4   I -- personally, I don't include people who, you                4   hunter. Maybe he is, maybe he's not, but he's so
  5   know, try to say when you took the money and they try           5   close to so many dissident hunters.
  6   to get the money back, you are accused, and then you            6      Q    But -- but not so close that it didn't stop
  7   claim you're dissident. You're not. That's not my               7   you from being his friend, right?
  8   community.                                                      8      A    Well, as I said, yes. When whoever --
  9           My community, we -- we risk everything to               9   whoever have the intention to expose CCP, yes.
 10   fight -- to fight against communism. We risk                   10          And I'll -- as I said, I feel sorry for
 11   everything from young -- very young age. We're --              11   him. I was his friend because I'm friend of lots of
 12   people risk lives. So many people got executed,                12   people who left China, who felt so alo- -- you know,
 13   killed, jailed. We suffered.                                   13   who -- just being persecuted, family being arrested.
 14      Q     (By Ms. Cline) So you would consider                  14   Even they, well, corrupted themself because, as I
 15   yourself a dissident?                                          15   said, we have to be -- well, we have to have
 16      A     Absolutely.                                           16   compassion.
 17      Q     What -- how about Mr. Lianchao Han, is he a           17      Q    Do you --
 18   dissident?                                                     18      A    That's my compassion.
 19      A     Yes.                                                  19      Q    Do you have any firsthand personal
 20      Q     And how about Mr. Guo, is he a dissident?             20   knowledge -- not what you read in the -- not what you
 21      A     No.                                                   21   talked to -- interviewed somebody about, not what
 22      Q     And why do you say that?                              22   you've read online.
 23      A     Because he never resisted communism when he           23          Do you have any firsthand knowledge about
 24   live under communism.                                          24   whether or not Mr. Guo resisted communism?
 25      Q     Was he -- was he ever a dissident?                    25      A    I don't have any personal knowledge of him


                                                          Page 214                                                         Page 216
  1      A     No.                                                    1   resisting communism under communism. And he -- and,
  2      Q     And when you say, "He never resisted                   2   now, whatever he claim -- when you -- anyone in the
  3   communism," how do you know?                                    3   United States, a free country, can claim they resist
  4      A     Because he made so much money and, you                 4   communism, but a dissident is -- is someone who
  5   know, because he work -- no dissident work -- work              5   resist communism under communism, who risk
  6   that closely with the head of Chinese espionage, with           6   everything.
  7   the -- with dissident persecutors like Mr. John Greer           7      Q    Do you have any firsthand knowledge that
  8   (phonetic).                                                     8   Mr. Guo supported communism?
  9           Think of it. If I'm a dissident, how do I               9      A   Yes.
 10   work closely with the one who hunt us, who                     10      Q    What --
 11   interrogate? How do I -- do I be a friend? How do I            11      A   Mr. Guo told me that, because he said he
 12   even get close?                                                12   was -- he partic- -- I have -- I have record here --
 13           Like, in your case, would you -- would you,            13   he participate in high-ranking communist government's
 14   like, hate that person's guts? So I can't be a                 14   meetings, and he even describe, not only to me, but
 15   friend. If you're friend with that corrupt group,              15   also to other journalists present.
 16   with the persecutors, with the killers, you're not.            16          He said he was part of the decision-making
 17      Q     So if you're a friend with -- of someone              17   group of the CCP, and they had meetings in
 18   who supports the CCP, then you can't be a dissident?           18   Zhongnanhai.
 19      A     Not support CCP. No. No. No. Millions                 19      Q    What -- when did he tell you that?
 20   of people support CCP, but who are part of the                 20      A   2018.
 21   persecutors, who are dissident hunters, who                    21      Q    And where -- where -- where was that
 22   persecute, who are commissars in jail, who control             22   conversation?
 23   the legal system to persecute dissidents. You                  23      A   In his apartment with the chief editor of
 24   cannot.                                                        24   Harvard Business Review and a few other -- with a few
 25      Q     So is -- in your view, is Mr. Guo a                   25   other journalists.



                                                                                                       54 (Pages 213 to 216)
                                             ALARIS LITIGATION SERVICES
www.alaris.us                                   Phone: 1.800.280.3376                                          Fax: 314.644.1334
  Case 1:18-cv-02185-LJL Document 273-18 Filed 04/06/20 Page 33 of 33

                                              SASHA GONG 11/26/2019

                                                   Page 221                                               Page 223
  1                CERTIFICATE                                 1             ERRATA SHEET
  2                                                            2   Witness Name: SASHA GONG
      STATE OF OKLAHOMA )                                          Case Name: EASTERN PROFIT CORPORATION LIMITED v.
  3            ) SS:                                           3        STRATEGIC VISION US, LLC
      COUNTY OF OKLAHOMA )                                         Date Taken: NOVEMBER 26, 2019
  4                                                            4
  5          I, Jana C. Hazelbaker, Certified Shorthand        5   Page #_____ Line #_____
  6   Reporter within and for the State of Oklahoma, do        6   Should read: ____________________________________
  7   hereby certify that SASHA GONG, was by me first duly     7   Reason for change: ______________________________
  8   sworn to testify the truth, the whole truth, and         8
  9   nothing but the truth, in the case aforesaid; that       9   Page #_____ Line #_____
 10   the above and foregoing videotaped deposition was by    10   Should read: ____________________________________
 11   me taken in shorthand and thereafter transcribed;       11   Reason for change: ______________________________
 12   that the same was taken on NOVEMBER 26, 2019, in
                                                              12
 13   WASHINGTON, DC; that I am not an attorney for nor
                                                              13   Page #_____ Line #_____
 14   relative of any of said parties or otherwise
                                                              14   Should read: ____________________________________
 15   interested in the event of said action.
                                                              15   Reason for change: ______________________________
 16          IN WITNESS WHEREOF, I have hereunto set my
                                                              16
 17   hand and official seal this 9th day of December,
                                                              17   Page #_____ Line #_____
 18   2019.
                                                              18   Should read: ____________________________________
 19
 20                                                           19   Reason for change: ______________________________
 21                                                           20
 22          ----------------------------                     21   Page #_____ Line #_____
             Jana C. Hazelbaker, CSR                          22   Should read: ____________________________________
 23          State of Oklahoma CSR No. 1506                   23   Reason for change: ______________________________
 24                                                           24
 25                                                           25   Witness Signature: ______________________________


                                                   Page 222                                               Page 224
  1                ALARIS LITIGATION SERVICES                  1    STATE OF _______________)
  2
  3   December 11, 2019
                                                               2
  4                                                            3    COUNTY OF ______________)
  5   EDWARD D GREIM                                           4
      GRAVES, GARRETT, LLC
  6   1100 MAIN STREET                                         5    I, SASHA GONG, do hereby certify:
      SUITE 2700                                               6         That I have read the foregoing deposition;
  7   KANSAS CITY, MO 64105
                                                               7         That I have made such changes in form
  8   IN RE: EASTERN PROFIT CORPORATION LIMITED v.             8    and/or substance to the within deposition as might
          STRATEGIC VISION US, LLC
  9                                                            9    be necessary to render the same true and correct;
 10   Dear EDWARD D GREIM:                                    10         That having made such changes thereon, I
 11                                                           11    hereby subscribe my name to the deposition.
 12   Please find enclosed your copies of the deposition of
      SASHA GONG taken on November 26, 2019 in the            12         I declare under penalty of perjury that the
 13   above-referenced case. Also enclosed is the original    13    foregoing is true and correct.
      signature page and errata sheets.
 14                                                           14         Executed this _____ day of _______________,
      Please have the witness read your copy of the           15    20___, at ___________________________.
 15   transcript, indicate any changes and/or corrections
      desired on the errata sheets, and sign the signature    16
 16   page before a notary public.                            17
                                                              18
 17   Please return the errata sheets and notarized
      signature page within 30 days to our office at 1608     19                __________________________
 18   Locust Street, Kansas City, MO 64108 for filing.        20                SASHA GONG
 19   Sincerely,                                              21
 20                                                           22               __________________________
 21
 22   Jana C. Hazelbaker                                      23               NOTARY PUBLIC
 23                                                           24    My Commission Expires:
 24   Enclosures                                              25
 25


                                                                                        56 (Pages 221 to 224)
                                          ALARIS LITIGATION SERVICES
www.alaris.us                                Phone: 1.800.280.3376                             Fax: 314.644.1334
